
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


AGREEMENT AND PLAN OF MERGER

BY AND BETWEEN

STERLING FINANCIAL CORPORATION

AND

EMPIRE FEDERAL BANCORP, INC.


--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER

BY AND BETWEEN

STERLING FINANCIAL CORPORATION AND EMPIRE FEDERAL BANCORP, INC.

TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE I    THE MERGER   1     1.1   The Merger   1     1.2   Effective Time  
1     1.3   Effects of the Merger   1     1.4   Conversion of Empire Common
Stock   3     1.5   Sterling Common Stock   3     1.6   Options   3     1.7  
Articles of Incorporation   3     1.8   Bylaws   3     1.9   Directors and
Officers   3     1.10   Tax Consequences   3     1.11   Accounting Treatment   3
ARTICLE II    EXCHANGE OF SHARES
 
4     2.1   Sterling to Make Shares Available   4     2.2   Exchange of Shares;
Payment for Options   4
ARTICLE III    REPRESENTATIONS AND WARRANTIES OF EMPIRE
 
5     3.1   Corporate Organization   5     3.2   Capitalization   6     3.3  
Authority; No Violation   7     3.4   Consents and Approvals   9     3.5   Loan
Portfolio; Reports   9     3.6   Financial Statements; Exchange Act Filings;
Books and Records   10     3.7   Broker's Fees   10     3.8   Absence of Certain
Changes or Events   10     3.9   Legal Proceedings   11     3.10   Taxes and Tax
Returns   11     3.11   Employee Plans   12     3.12   Certain Contracts   13  
  3.13   Regulatory Agreements   14     3.14   State Takeover Laws   15     3.15
  Environmental Matters   15     3.16   Reserves for Losses   15     3.17  
Properties and Assets   15     3.18   Insurance   16     3.19   Compliance with
Applicable Laws   26     3.20   Loans   17     3.21   Undisclosed Liabilities  
17     3.22   Intellectual Property Rights   18     3.23   Indemnification   18
    3.24   Insider Interests   18     3.25   Fairness Opinion   18

i

--------------------------------------------------------------------------------

    3.26   Tax and Accounting Treatment of Merger   18     3.27   Empire
Information   19
ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF STERLING
 
19     4.1   Corporate Organization   19     4.2   Capitalization   19     4.3  
Authority; No Violation   20     4.4   Consents and Approvals   21     4.5  
Reports   21     4.6   Financial Statements; Exchange Act Filings; Books and
Records   21     4.7   Broker's Fees   22     4.8   Absence of Certain Changes
or Events   22     4.9   Legal Proceedings   22     4.10   Taxes and Tax Returns
  22     4.11   Employee Plans   23     4.12   Regulatory Agreements   23    
4.13   Reserves for Losses   23     4.14   Compliance with Applicable Laws   23
    4.15   Tax and Accounting Treatment of Merger   23     4.16   Sterling
Information   24     4.17   Undisclosed Liabilities   24
ARTICLE V    COVENANTS RELATING TO CONDUCT OF BUSINESS
 
24     5.1   Covenants of Empire   24     5.2   Covenants of Sterling   27    
5.3   Merger Covenants   27
ARTICLE VI    ADDITIONAL AGREEMENTS.
 
28     6.1   Regulatory Matters   28     6.2   Access to Information   29    
6.3   Stockholder Meetings   29     6.4   Legal Conditions to Merger   30    
6.5   Stock Exchange Listing   30     6.6   Employees   30     6.7  
Indemnification   31     6.8   Subsequent Interim and Annual Financial
Statements   32     6.9   Additional Agreements   32     6.10   Advice of
Changes   32     6.11   Current Information   32     6.12   Execution and
Authorization of Institution Merger Agreement   32     6.13   Change in
Structure   32     6.14   Transaction Expenses of Empire   33     6.15  
Affiliate Agreements   33
ARTICLE VII    CONDITIONS PRECEDENT
 
34     7.1   Conditions to Each Party's Obligation To Effect the Merger   34    
7.2   Conditions to Obligations of Sterling   35     7.3   Conditions to
Obligations of Empire   35

ii

--------------------------------------------------------------------------------


ARTICLE VIII    TERMINATION AND AMENDMENT
 
36     8.1   Termination   36     8.2   Effect of Termination   37     8.3  
Amendment   38     8.4   Extension; Waiver   39
ARTICLE IX    GENERAL PROVISIONS
 
39     9.1   Closing   39     9.2   Nonsurvival of Representations, Warranties
and Agreements   39     9.3   Expenses   39     9.4   Notices   39     9.5  
Interpretation   39     9.6   Counterparts   40     9.7   Entire Agreement   40
    9.8   Governing Law   40     9.9   Enforcement of Agreement   40     9.10  
Severability   40     9.11   Publicity   40     9.12   Assignment; Limitation of
Benefits   40

EXHIBITS

A Institution Merger Agreement B Empire Disclosure Schedule C(1) Certificate of
Merger C(2) Articles of Merger D Form of Agreement of Empire Affiliates E
Stockholders Agreement

iii

--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER


        This AGREEMENT AND PLAN OF MERGER, dated as of September 19, 2002 (this
"Agreement"), is entered into by and between Sterling Financial Corporation, a
Washington corporation ("Sterling") and Empire Federal Bancorp, Inc., a Delaware
corporation ("Empire").

        WHEREAS, the Boards of Directors of Sterling and Empire have determined
that it is in the best interests of their respective companies and stockholders
to consummate the business combination transaction provided for herein in which
Empire will, subject to the terms and conditions set forth herein, merge with
and into Sterling, with Sterling being the surviving corporation in such merger
(the "Merger");

        WHEREAS, prior to the consummation of the Merger, Sterling and Empire
will respectively cause Sterling Savings Bank, a Washington State chartered
savings and loan association and wholly-owned subsidiary of Sterling, and Empire
Bank ("Empire Bank"), a federal stock savings bank and wholly-owned subsidiary
of Empire, to enter into a merger agreement, in the form attached hereto as
Exhibit A (the "Institution Merger Agreement"), providing for the merger (the
"Institution Merger") of Empire Bank with and into Sterling Savings Bank, with
Sterling Savings Bank, a Washington State-chartered savings and loan
association, being the "Surviving Institution" of the Institution Merger;

        WHEREAS, the Merger is intended to be treated as a "reorganization"
within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as
amended (the "Code"); and

        WHEREAS, the parties desire to make certain representations, warranties
and agreements in connection with the Merger and also to prescribe certain
conditions to the Merger;

        NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, the parties agree as follows:


ARTICLE I
THE MERGER


        1.1    THE MERGER.    

        Subject to the terms and conditions of this Agreement, at the Effective
Time (as defined in Section 1.2 hereof), Empire shall merge with and into
Sterling, with Sterling being the surviving corporation (hereinafter sometimes
called the "Surviving Corporation") in the Merger. Upon consummation of the
Merger, the corporate existence of Empire shall cease and the Surviving
Corporation shall continue to exist as a Washington corporation.

        1.2    EFFECTIVE TIME.    

        The Merger shall become effective on the Closing Date (as defined in
Section 9.1 hereof), as set forth in the certificate of merger (the "Certificate
of Merger") in the form attached as Exhibit C(1) hereto which shall be filed
with the Secretary of State of the State of Delaware on the Closing Date and the
articles of merger (the "Articles of Merger") in the form attached as
Exhibit C(2) hereto which shall be filed with the Secretary of State of the
State of Washington on the Closing Date. The term "Effective Time" shall be the
date and time when the Merger becomes effective on the Closing Date, as set
forth in the Certificate of Merger.

        1.3    EFFECTS OF THE MERGER.    

        At and after the Effective Time, the Merger shall have the effects set
forth in Sections 259 and 261 of the Delaware General Corporation Law (the
"DGCL") and Section 23B.11.060 of the Washington Business Corporation Act (the
"WBCA").

1

--------------------------------------------------------------------------------


        1.4    CONVERSION OF EMPIRE COMMON STOCK.    

        (a)  At the Effective Time, by virtue of the Merger and without any
action on the part of the holder of any shares of Empire Common Stock, each
share of Empire Common Stock that is issued and outstanding immediately prior to
the Effective Time will be converted into a number of shares (the "Exchange
Ratio") of the common stock, par value $1.00 per share, of Sterling (the
"Sterling Common Stock") determined in accordance with the following:

(i)if the Sterling Closing Price (as defined below) is less than or equal to
$17.01, the Exchange Ratio will be equal to 1.132;

(ii)if the Sterling Closing Price is greater than $17.01 but is less than
$22.68, the Exchange Ratio will be adjusted so that the Exchange Ratio will
equal the quotient (rounded to the nearest thousandth) obtained by dividing
$19.25 by the Sterling Closing Price; and

(iii)if the Sterling Closing Price is equal to or greater than $22.68, the
Exchange Ratio will be equal to 0.849.

The "Sterling Closing Price" shall mean the price equal to the average (rounded
to the nearest thousandth) of each Daily Sales Price of Sterling Common Stock
for the ten Trading Days immediately preceding the Determination Date.

"Daily Sales Price" for any Trading Day means the daily closing price per share
of Sterling Common Stock on the Nasdaq Stock Market reporting system, as
reported on the website of www.nasdaq.com ("NASDAQ").

        "Trading Day" means a day that Sterling Common Stock is traded on
NASDAQ.

        "Determination Date" means the fifth business day immediately prior to
the Closing Date.

        (b)  All of the shares of Empire Common Stock converted into Sterling
Common Stock pursuant to this Article I shall no longer be outstanding and shall
automatically be canceled and shall cease to exist, and each certificate
previously representing any such shares of Empire Common Stock (each a
"Certificate") shall thereafter represent the right to receive (i) the number of
whole shares of Sterling Common Stock and (ii) cash in lieu of fractional shares
into which the shares of Empire Common Stock represented by such Certificate
have been converted pursuant to this Agreement. Certificates previously
representing shares of Empire Common Stock shall be exchanged for certificates
representing whole shares of Sterling Common Stock and cash in lieu of
fractional shares issued in consideration therefor upon the surrender of such
Certificates in accordance with Section 2.2 hereof, without any interest
thereon. If after the date hereof and prior to the Effective Time Sterling
should split or combine its common stock, or pay a dividend or other
distribution in such common stock, then the Exchange Ratio shall be
appropriately adjusted to reflect such split, combination, dividend or
distribution.

        (c)  At the Effective Time, all shares of Empire Common Stock that are
owned by Empire as treasury stock and all shares of Empire Common Stock that are
owned directly or indirectly by Sterling or Empire or any Subsidiary of Empire
or Sterling (except for any issued and outstanding shares held in trust pursuant
to the Empire 1997 Management Recognition and Development Plan or the Empire
Bank Stock Ownership Plan) shall be canceled and shall cease to exist and no
stock of Sterling or other consideration shall be delivered in exchange
therefor.

        For purposes of this Agreement, "Subsidiary" shall have the meaning
given that term in Regulation S-X promulgated by the Securities and Exchange
Commission (the "SEC").

        (d)  Certificates for fractions of shares of Sterling Common Stock will
not be issued. In lieu of a fraction of a share of Sterling Common Stock, each
holder of Empire Common Stock otherwise

2

--------------------------------------------------------------------------------




entitled to a fraction of a share of Sterling Common Stock shall be entitled to
receive an amount of cash equal to the fraction of a share of the Sterling
Common Stock to which such holder would otherwise be entitled, multiplied by the
Sterling Closing Price. Following consummation of the Merger, no holder of
Empire Common Stock shall be entitled to dividends or any other rights in
respect of any such fraction.

        1.5    STERLING COMMON STOCK.    

        Each share of Sterling Common Stock issued and outstanding immediately
prior to the Effective Time shall be unchanged and shall remain issued and
outstanding as common stock of the Surviving Corporation.

        1.6    OPTIONS.    

        At the Effective Time, each option granted by Empire, pursuant to the
Empire Federal Bancorp, Inc. 1997 Stock Option Plan (the "Empire Stock Option
Plan"), to purchase shares of Empire Common Stock which is outstanding and
unexercised immediately prior thereto shall be converted automatically into the
right to receive cash in an amount equal to the greater of:

        (a)  the difference between the "Fair Market Value" of Empire Stock as
defined in the Empire Stock Option Plan and the exercise price of the option; or

        (b)  the difference between the Sterling Closing Price multiplied by the
Exchange Ratio and the exercise price of the option.

        Optionees entitled to cash payments shall receive such payments, without
interest and less applicable withholdings, within five business days of the
Closing Date.

        1.7    ARTICLES OF INCORPORATION.    

        At the Effective Time, the Articles of Incorporation of Sterling, as in
effect at the Effective Time, shall be the Articles of Incorporation of the
Surviving Corporation.

        1.8    BYLAWS.    

        At the Effective Time, the Bylaws of Sterling, as in effect immediately
prior to the Effective Time, shall be the Bylaws of the Surviving Corporation.

        1.9    DIRECTORS AND OFFICERS.    

        At the Effective Time, the directors and officers of Sterling
immediately prior to the Effective Time shall continue to be directors and
officers of the Surviving Corporation.

        1.10    TAX CONSEQUENCES.    

        It is intended that the Merger, either alone or in conjunction with the
Institution Merger, shall constitute a reorganization within the meaning of
Section 368(a) of the Code, and that this Agreement shall constitute a "plan of
reorganization" for the purposes of the Code.

        1.11    ACCOUNTING TREATMENT.    

        It is intended that the Merger shall be accounted for as a "purchase"
under generally accepted accounting principles ("GAAP").

3

--------------------------------------------------------------------------------




ARTICLE II
EXCHANGE OF SHARES


        2.1    STERLING TO MAKE SHARES AVAILABLE.    

        At or prior to the Effective Time, Sterling shall deposit, or shall
cause to be deposited, with Sterling's transfer agent, Mellon Investor Services,
LLC, or such other similarly-qualified bank, trust company or transfer agent as
Sterling may select (the "Exchange Agent"), for the benefit of the holders of
Certificates, for exchange in accordance with this Article II, certificates
representing the shares of Sterling Common Stock and the cash in lieu of
fractional shares (such cash and certificates for shares of Sterling Common
Stock, being hereinafter referred to as the "Exchange Fund") to be issued
pursuant to Section 1.4 and paid pursuant to Section 2.2(a) hereof in exchange
for outstanding shares of Empire Common Stock.

        2.2    EXCHANGE OF SHARES; PAYMENT FOR OPTIONS.    

        (a)  As soon as practicable after the Effective Time, the Exchange Agent
shall mail to each holder of record of a Certificate or Certificates a form
letter of transmittal (which shall specify that delivery shall be effected, and
risk of loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Exchange Agent) and instructions for use in effecting the
surrender of the Certificates in exchange for certificates representing the
shares of Sterling Common Stock and the cash in lieu of fractional shares into
which the shares of Empire Common Stock represented by such Certificate or
Certificates shall have been converted pursuant to this Agreement. Empire shall
have the right to review both the letter of transmittal and the instructions
prior to such documents being finalized. Upon surrender of a Certificate for
exchange and cancellation to the Exchange Agent, together with such letter of
transmittal, duly executed, the holder of such Certificate shall be entitled to
receive in exchange therefor (x) a certificate representing that number of whole
shares of Sterling Common Stock to which such holder of Empire Common Stock
shall have become entitled pursuant to the provisions hereof and (y) a check
representing the amount of cash in lieu of fractional shares, if any, which such
holder has the right to receive in respect of the Certificate surrendered
pursuant to the provisions of this Article II, and the Certificate so
surrendered shall forthwith be canceled. No interest will be paid or accrued on
the cash in lieu of fractional shares, unpaid dividends, and distributions, if
any, payable to holders of Certificates.

        (b)  No dividends or other distributions declared after the Effective
Time with respect to Sterling Common Stock and payable to the holders of record
thereof shall be paid to the holder of any unsurrendered Certificate until the
holder thereof shall surrender such Certificate in accordance with this
Article II. After the surrender of a Certificate in accordance with this
Article II, the record holder thereof shall be entitled to receive any such
dividends or other distributions, without any interest thereon, which
theretofore had become payable with respect to shares of Sterling Common Stock
represented by such Certificate. No holder of an unsurrendered Certificate shall
be entitled, until the surrender of such Certificate, to vote the shares of
Sterling Common Stock into which the holder's Empire Common Stock shall have
been converted.

        (c)  As soon as practicable after the Effective Time, the Exchange Agent
shall mail to each holder of any unexercised options a form letter of
transmittal and instructions for use in effecting the payment referred to in
Section 1.6 hereof.

        (d)  No dividends or other distributions declared after the Effective
Time with respect to Sterling Common Stock and payable to the holders of record
thereof shall be paid to the holder of an unexercised option.

        (e)  If any certificate representing shares of Sterling Common Stock is
to be issued in a name other than that in which the Certificate surrendered in
exchange therefor is registered, it shall be a

4

--------------------------------------------------------------------------------




condition of the issuance thereof that the Certificate so surrendered shall be
properly endorsed (or accompanied by an appropriate instrument of transfer) and
otherwise in proper form for transfer, and that the person requesting such
exchange shall pay to the Exchange Agent in advance any transfer or other taxes
required by reason of the issuance of a certificate representing shares of
Sterling Common Stock in any name other than that of the registered holder of
the Certificate surrendered, or shall establish to the satisfaction of the
Exchange Agent that such tax has been paid or is not payable.

        (f)    After the Effective Time, there shall be no transfers on the
stock transfer books of Empire of the shares of Empire Common Stock which were
issued and outstanding immediately prior to the Effective Time. If, after the
Effective Time, Certificates representing such shares are presented for transfer
to the Exchange Agent, they shall be canceled and exchanged for certificates
representing shares of Sterling Common Stock as provided in this Article II.

        (g)  Any portion of the Exchange Fund that remains unclaimed by the
stockholders of Empire for six months after the Effective Time shall be returned
to Sterling. Any stockholders of Empire who have not theretofore complied with
this Article II shall thereafter look only to Sterling for payment of their
shares of Sterling Common Stock, cash in lieu of fractional shares and unpaid
dividends and distributions on Sterling Common Stock deliverable in respect of
each share of Empire Common Stock such stockholder holds as determined pursuant
to this Agreement, in each case, without any interest thereon. Notwithstanding
the foregoing, none of Sterling, Empire, the Exchange Agent or any other person
shall be liable to any former holder of shares of Empire Common Stock for any
amount properly delivered to a public official pursuant to applicable abandoned
property, escheat or similar laws.

        (h)  In the event any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed and, if required by Sterling,
the posting by such person of a bond in such amount as Sterling may reasonably
direct as indemnity against any claim that may be made against it with respect
to such Certificate, the Exchange Agent will issue in exchange for such lost,
stolen or destroyed Certificate the shares of Sterling Common Stock and cash in
lieu of fractional shares deliverable in respect thereof pursuant to this
Agreement.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EMPIRE


        Empire hereby makes the following representations and warranties to
Sterling, each of which is being relied upon by Sterling as a material
inducement to Sterling to enter into and perform this Agreement.

        3.1    CORPORATE ORGANIZATION.    

        (a)  Empire is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. Empire has the corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now being conducted, and is duly licensed or
qualified to do business in each jurisdiction in which the nature of any
material business conducted by it or the character or location of any material
properties or assets owned or leased by it makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified would not
have a Material Adverse Effect on Empire. Empire is duly registered as a savings
and loan holding company with the Office of Thrift Supervision (the "OTS") under
the Home Owners' Loan Act of 1933 (the "HOLA"). Empire Bank and Dime Service
Corporation ("Dime") are the only Subsidiaries of Empire. Section 3.1(a) of the
disclosure schedule which is attached hereto as Exhibit B (the "Empire
Disclosure Schedule") sets forth true,

5

--------------------------------------------------------------------------------

correct and complete copies of the Certificate of Incorporation and Bylaws of
Empire as in effect as of the date of this Agreement.

        (b)  Empire Bank is a federal stock savings bank duly organized, validly
existing and in good standing under the laws of the United States. The deposit
accounts of Empire Bank are insured by the Federal Deposit Insurance Corporation
(the "FDIC") to the fullest extent permitted by Law, and all premiums and
assessments due FDIC in connection therewith have been paid by Empire Bank.
Empire Bank is a "qualified thrift lender" as defined in Section 10(m) of HOLA
and the liquidation account established by Empire Bank in connection with its
conversion from mutual to stock form has been maintained since its establishment
in accordance with applicable laws and the records with respect to said account
(including subaccounts) are complete and accurate in all material respects. Dime
is the only Subsidiary of Empire Bank. Dime is duly authorized as a general
insurance agency by the Commissioner of Insurance for the State of Montana.
Empire Bank and Dime, respectively, have the corporate or other power and
authority to own or lease all of their properties and assets and to carry on
their business as it is now being conducted and are duly licensed or qualified
to do business in each jurisdiction in which the nature of any material business
conducted by them or the character or location of any material properties or
assets owned or leased by them makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect on Empire. Section 3.1(b) of the Empire Disclosure
Schedule sets forth true, correct and complete copies of the Charter and Bylaws
of Empire Bank and the Articles of Incorporation and Bylaws of Dime as in effect
as of the date of this Agreement.

        (c)  The minute books of Empire and its Subsidiaries, in all material
respects, contain accurate records of all meetings and accurately reflect all
other material actions taken by the stockholders, the Boards of Directors and
all standing committees of the Boards of Directors since January 1, 1997.

        (d)  The term "Material Adverse Effect" with respect to Sterling, Empire
or the Surviving Corporation, as the case may be, means a condition, event,
change or occurrence that has had or is reasonably likely to have a material
adverse effect upon the financial condition, results of operations or business
of such party and its Subsidiaries, taken as a whole, or the ability of such
party to timely perform its obligations under, and to consummate the
transactions contemplated by, this Agreement; provided, however, that in
determining whether a Material Adverse Effect has occurred there shall be
excluded any effect on the referenced party the cause of which is (i) any change
in banking, savings association or similar laws, rules or regulations of general
applicability or interpretations thereto by courts or governmental authorities,
(ii) any change in GAAP or regulatory accounting requirements applicable to
banks, savings associations or their holding companies generally, (iii) any
action or omission of Sterling, Empire or any Subsidiary of either of them taken
with the prior written consent of Sterling or Empire, as applicable,
contemplated by this Agreement and (iv) any changes in general economic, market
or political conditions affecting banks, thrifts or their holding companies
generally provided that the effect of such changes described in this clause (iv)
shall not be excluded to the extent of any materially disproportionate impact
(if any) they have on such party.

        3.2    CAPITALIZATION.    

        (a)  The authorized capital stock of Empire consists of 4,000,000 shares
of Empire Common Stock, par value $.01 per share and 250,000 shares of preferred
stock, par value $.01 per share. As of the date hereof, there are: (x) 2,592,100
shares of Empire Common Stock issued and outstanding, including 192,428 shares
held by the Empire Bank Stock Ownership Plan (the "Empire ESOP") and 15,554
shares held by and 88,130 shares allocated pursuant to the Empire 1997
Management Recognition and Development Plan (the "Empire MRDP"); (y) 1,084,457

6

--------------------------------------------------------------------------------

shares of Empire Common Stock held in Empire's treasury; and (z) no shares of
Empire Common Stock reserved for issuance upon exercise of outstanding stock
options or otherwise, except for 259,210 shares of Empire Common Stock reserved
for issuance pursuant to the Empire Stock Option Plan (of which options for
226,628 shares are currently outstanding). No shares of the said preferred stock
are issued and outstanding. All of the issued and outstanding shares of Empire
Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. Except for the Empire Stock Option Plan and
the Empire MRDP, Empire does not have and is not bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any shares of Empire Common
Stock or any other equity security of Empire or any securities representing the
right to purchase or otherwise receive any shares of Empire Common Stock or any
other equity security of Empire. The names of each optionee, the date of each
option to purchase Empire Common Stock granted, the number of shares subject to
each such option and the price at which each such option may be exercised under
the Empire Stock Option Plan are set forth in Section 3.2(a) of the Empire
Disclosure Schedule and no such option expires more than ten years from the date
of the grant thereof.

        (b)  Empire owns, directly or indirectly, all of the issued and
outstanding shares of capital stock of its Subsidiaries, free and clear of all
liens, charges, encumbrances and security interests whatsoever, and all of such
shares are duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights, with no personal liability attaching to the
ownership thereof. No Empire Subsidiary has or is bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any shares of its capital
stock or any other equity security or any securities representing the right to
purchase or otherwise receive any shares of capital stock or any other equity
security.

        3.3    AUTHORITY; NO VIOLATION.    

        (a)  Empire has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly approved by the
Board of Directors of Empire. The Board of Directors of Empire, at a meeting
duly called and held, has determined that this Agreement and the transactions
contemplated hereby are fair to and in the best interests of the Empire
stockholders and resolved to recommend that the holders of the Empire Common
Stock adopt this Agreement. Except for the adoption of this Agreement by the
affirmative vote by the holders of a majority of the outstanding shares of
Empire Common Stock, no other corporate proceedings on the part of Empire
(except for matters related to setting the date, time, place and record date for
the said meeting) are necessary to approve this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Empire and (assuming due authorization, execution and
delivery by Sterling of this Agreement) this Agreement constitutes a valid and
binding obligation of Empire, enforceable against Empire in accordance with its
terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency, fraudulent conveyance and similar Laws affecting creditors' rights
and remedies generally.

        (b)  Empire Bank has full corporate or other power and authority to
execute and deliver the Institution Merger Agreement and to consummate the
transactions contemplated thereby. The execution and delivery of the Institution
Merger Agreement and the consummation of the transactions contemplated thereby
will be duly and validly approved by the Board of Directors of Empire Bank, and
by Empire as the sole stockholder of Empire Bank prior to the Effective Time.
All corporate proceedings on the part of Empire Bank necessary to consummate the
transactions contemplated thereby will have been taken prior to the Effective
Time. The Institution Merger

7

--------------------------------------------------------------------------------




Agreement, upon execution and delivery by Empire Bank, will be duly and validly
executed and delivered by Empire Bank and will (assuming due authorization,
execution and delivery by Sterling Savings Bank) constitute a valid and binding
obligation of Empire Bank, enforceable against Empire Bank in accordance with
its terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar Laws affecting creditors' rights and remedies generally.

        (c)  Neither the execution and delivery of this Agreement by Empire or
the Institution Merger Agreement by Empire Bank, nor the consummation by Empire
or its Subsidiaries, as the case may be, of the transactions contemplated hereby
or thereby, nor compliance by Empire or its Subsidiaries with any of the terms
or provisions hereof or thereof, will (i) violate any provision of the
Certificate or Articles of Incorporation or Bylaws of Empire or its
Subsidiaries, or (ii) assuming that the consents and approvals referred to in
Section 3.4 hereof are duly obtained, (x) violate any Laws applicable to Empire
or its Subsidiaries, or any of their respective properties or assets, or
(y) violate, conflict with, result in a material breach of any provision of or
the loss of any benefit under, constitute a material default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, result
in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any lien,
pledge, security interest, charge or other encumbrance upon any of the
respective properties or assets of Empire or any of its Subsidiaries under any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which Empire or any of its Subsidiaries is a party, or by which they or any of
their respective properties or assets may be bound or affected.

        (d)  For the purposes of this Agreement, "Laws" shall mean any and all
statutes, laws, ordinances, rules, regulations and other rules of law enacted,
promulgated or issued by any court, administrative agency or commission or other
governmental authority or instrumentality or self-regulatory organization
including, without limitation, the OTS, the FDIC, the SEC and any
self-regulatory organization (each, a "Governmental Entity").

8

--------------------------------------------------------------------------------

        3.4    CONSENTS AND APPROVALS.    

        (a)  Except for (i) the filing of applications and notices, as
applicable, as to the Merger and the Institution Merger with the OTS and
approval of such applications and notices, (ii) the filing with the SEC of a
registration statement (the "Registration Statement") to register the shares of
Sterling Common Stock to be issued in connection with the Merger which
Registration Statement will include the proxy statement/prospectus (the "Proxy
Statement/Prospectus") to be used in soliciting the requisite approval of Empire
stockholders at a meeting of such stockholders to be held in connection with
this Agreement and the transactions contemplated hereby, including any
adjournments thereof (the "Empire Meeting"), (iii) approval of the listing of
the Sterling Common Stock to be issued in connection with the Merger on NASDAQ
or a national securities exchange, (iv) the approval of this Agreement by the
requisite vote of the stockholders of Empire pursuant to the Empire Certificate
of Incorporation and the DGCL, (v) the filing of the Certificate of Merger with
the Secretary of State of Delaware pursuant to the DGCL and (vi) the filings and
Empire Bank Board of Directors and Empire Bank shareholder approvals required in
connection with the Institution Merger Agreement and the Institution Merger, no
consents or approvals of or filings or registrations with any Governmental
Entity, or with any third party are necessary in connection with (1) the
execution and delivery by Empire of this Agreement; (2) the consummation by
Empire of the Merger and the other transactions contemplated hereby; (3) the
execution and delivery by Empire Bank of the Institution Merger Agreement; and
(4) the performance by Empire Bank of the Institution Merger Agreement and the
transactions contemplated thereby, except, in each case, for such consents,
approvals or filings, the failure of which to obtain will not have a Material
Adverse Effect on the ability to consummate the transactions contemplated
hereby.

        (b)  Empire has no knowledge of any reason why approval or effectiveness
of any of the applications, notices or filings referred to in Section 3.4(a)
cannot be obtained or granted on a timely basis.

        3.5    LOAN PORTFOLIO; REPORTS.    

        (a)  Except as disclosed in Section 3.5(a) of the Empire Disclosure
Schedule, neither Empire nor any of its Subsidiaries is a party to any written
or oral loan agreement, note or borrowing arrangement (including, without
limitation, leases, credit enhancements, commitments, guarantees and
interest-bearing assets) (collectively, "Loans"), with any director, officer,
employee or five percent or greater stockholder of Empire or any of its
Subsidiaries, or any Affiliated Person of the foregoing.

        For the purposes of this Agreement, "Affiliated Person" shall mean
director, officer or 5% or greater stockholder, spouse or other person living in
the same household of such director, officer or stockholder, or any company,
partnership or trust in which any of the foregoing persons is an officer, 10% or
greater stockholder, general partner or 10% or greater trust beneficiary.

        (b)  Since January 1, 1996, Empire and its Subsidiaries have timely
filed all reports, registrations and statements, together with any amendments
required to be made with respect thereto, that they have been required to file
with all Governmental Entities. As of its respective date, each such report,
registration, statement and amendment complied in all material respects with all
rules and regulations promulgated by the applicable Governmental Entity and did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except for normal OTS or FDIC examinations conducted in the regular
course of the business of Empire and its Subsidiaries, no Governmental Entity is
conducting, or has conducted, any proceeding or investigation into the business
or operations of Empire or any of its Subsidiaries since January 1, 1997.

9

--------------------------------------------------------------------------------




        3.6    FINANCIAL STATEMENTS; EXCHANGE ACT FILINGS; BOOKS AND
RECORDS.    

        Empire has previously made available to Sterling true, correct and
complete copies of (i) the audited consolidated balance sheets of Empire and its
Subsidiaries as of December 31, 2001 and the related audited consolidated
statements of income, stockholders' equity and comprehensive income and cash
flows for the fiscal years 2001 and 2000, inclusive, as reported in Empire's
Annual Report on Form 10-KSB for the fiscal year ended December 31, 2001 filed
with the SEC under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), in each case accompanied by the audit report of KPMG, LLP,
independent public accountants with respect to Empire and (ii) the unaudited
consolidated balance sheets of Empire and its Subsidiaries as of June 30, 2002
and December 31, 2001 and the related unaudited consolidated statements of
income, stockholders' equity and comprehensive income and cash flows for the
three- and six-month periods ended June 30, 2002, as reported on Empire's
Quarterly Report on Form 10-QSB for the period ended June 30, 2002 filed with
the SEC under the Exchange Act. Empire will deliver as soon as is reasonably
practicable, a draft of the consolidated balance sheet of Empire and its
Subsidiaries as of September 30, 2002 and the related consolidated statements of
income, stockholders' equity and comprehensive income and cash flows for the
quarter ended September 30, 2002, in the form Empire expects to file under the
Exchange Act in connection with its Form 10-QSB for the quarter ended
September 30, 2002. The financial statements referred to in this Section 3.6
(including the related notes, where applicable but excluding the draft
statements referred to herein) fairly present, and the financial statements
referred to in Section 6.8 hereof will fairly present (subject, in the case of
the unaudited statements, to normal recurring audit adjustments), the results of
the consolidated operations and consolidated financial condition of Empire and
its Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth; each of such statements (including the related notes, where
applicable) comply, and the financial statements referred to in Section 6.8
hereof will comply, with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto and each of such
statements (including the related notes, where applicable) has been, and the
financial statements referred to in Section 6.8 hereof will be prepared in
accordance with GAAP consistently applied during the periods involved, except in
each case as indicated in such statements or in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-QSB. Empire's Annual
Report on Form 10-KSB for the fiscal year ended December 31, 2001 and all
reports subsequently filed under the Exchange Act (the "Empire Exchange Act
Reports") comply in all material respects with the appropriate requirements for
such reports under the Exchange Act, and Empire has previously delivered or made
available to Sterling true, correct and complete copies of such reports. The
books and records of Empire and its Subsidiaries have been, and are being,
maintained in all material respects in accordance with GAAP and any other
applicable legal and accounting requirements.

        3.7    BROKER'S FEES.    

        Neither Empire nor any of its Subsidiaries nor any of their respective
officers or directors has employed any broker or finder or incurred any
liability for any broker's fees, commissions or finder's fees in connection with
any of the transactions contemplated by this Agreement or the Institution Merger
Agreement, except that Empire has engaged, and will pay a fee to D.A. Davidson &
Co. ("Davidson") in accordance with the terms of a letter agreement between
Davidson and Empire, dated May 6, 2002, a true, complete and correct copy of
which is set forth in Section 3.7 of the Empire Disclosure Schedule.

        3.8    ABSENCE OF CERTAIN CHANGES OR EVENTS.    

        (a)  Except as disclosed in any Empire Exchange Act Report filed with
the SEC prior to the date of this Agreement: (i) neither Empire nor any of its
Subsidiaries has incurred any material liability, except as contemplated by this
Agreement or in the ordinary course of their business, (ii) neither Empire nor
any of its Subsidiaries has discharged or satisfied any material lien or paid

10

--------------------------------------------------------------------------------

any material obligation or liability (absolute or contingent), other than in the
ordinary course of business; (iii) neither Empire nor any of its Subsidiaries
has sold, assigned, transferred, leased, exchanged or otherwise disposed of any
of its material properties or assets other than in the ordinary course of
business; (iv) neither Empire nor any of its Subsidiaries has suffered any
material damage, destruction, or loss, whether as a result of fire, explosion,
earthquake, accident, casualty, labor trouble, requisition or taking of property
by any Governmental Entity, flood, windstorm, embargo, riot, act of God or other
casualty or event, whether or not covered by insurance; (v) neither Empire nor
any of its Subsidiaries has cancelled or compromised any debt, except for debts
charged off or compromised in accordance with the past practice of Empire or any
of its Subsidiaries, as the case may be, and (vi) no event has occurred which
has had or is reasonably certain to have, individually or in the aggregate, a
Material Adverse Effect on Empire.

        (b)  Empire and its Subsidiaries have carried on their respective
businesses in the ordinary and usual course consistent with their past
practices.

        3.9    LEGAL PROCEEDINGS.    

        (a)  Neither Empire nor any of its Subsidiaries is a party to any, and
there are no pending or threatened, legal, administrative, arbitration or other
proceedings, claims, actions or governmental or regulatory investigations of any
nature against Empire or any of its Subsidiaries in which there is a reasonable
probability of any material recovery against or other Material Adverse Effect
upon Empire or which challenge the validity or propriety of the transactions
contemplated by this Agreement or the Institution Merger Agreement as to which
there is a reasonable probability of success.

        (b)  There is no injunction, order, judgment or decree imposed upon
Empire, its Subsidiaries or the assets of Empire or its Subsidiaries.

        3.10    TAXES AND TAX RETURNS.    

        (a)  Except as described in Section 3.10(a) of the Empire Disclosure
Schedule, each of Empire and its Subsidiaries has duly filed all material
Federal, state, local and foreign Tax Returns required to be filed by it on or
prior to the date hereof (all such returns being accurate and complete in all
material respects) and has duly paid or made provisions for the payment of all
material Taxes which have been incurred or are due or claimed to be due from it
by Federal, state, local and foreign taxing authorities on or prior to the date
hereof. All liability with respect to the income Tax Returns of Empire and its
Subsidiaries has been satisfied for all years to and including 2001. Neither the
Internal Revenue Service ("IRS") nor any other Governmental Entity has notified
Empire of, or otherwise asserted, that there are any material deficiencies with
respect to the income Tax Returns of Empire. There are no material disputes
pending, or claims asserted for, Taxes or assessments upon Empire or any of its
Subsidiaries, nor has Empire or any of its Subsidiaries been requested to give
any waivers extending the statutory period of limitation applicable to any
Federal, state or local income Tax Return for any period.

        For the purposes of this Agreement, "Taxes" shall mean all taxes,
charges, fees, levies, penalties or other assessments imposed by any United
States federal, state, local or foreign taxing authority, including, but not
limited to income, excise, property, sales, transfer, franchise, payroll,
withholding, social security or other taxes, including any interest, penalties
or additions attributable thereto.

        For purposes of this Agreement, "Tax Return" shall mean any return,
report, information return or other document (including any related or
supporting information) with respect to Taxes.

11

--------------------------------------------------------------------------------




        3.11    EMPLOYEE PLANS.    

        (a)  Section 3.11(a) of the Empire Disclosure Schedule sets forth a true
and complete list of each employee benefit plan (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA")), arrangement or agreement that is maintained or contributed to as of
the date of this Agreement, or that has within the last six years been
maintained or contributed to, by Empire or any of its Subsidiaries or any other
entity which together with Empire would be deemed a "single employer" within the
meaning of Section 4001 of ERISA or Code Sections 414(b), (c), (m) or (o) (an
"ERISA Affiliate") or under which Empire or any of its Subsidiaries or any ERISA
Affiliate has any liability (collectively, the "Plans").

        (b)  Empire has previously provided to Sterling true, correct and
complete copies of each of the Plans and all related documents, including but
not limited to (i) the actuarial report for such Plan (if applicable) for the
last year, (ii) the most recent determination letter from the IRS (if
applicable) for such Plan, (iii) the current summary Plan description and any
summaries of material modification, (iv) all annual reports (Form 5500 series)
for each Plan filed for the preceding two Plan years, (v) all agreements with
fiduciaries and service providers relating to the Plan, (vi) all substantive
correspondence relating to any such Plan addressed to or received from the IRS,
the Department of Labor, the Pension Benefit Guaranty Corporation or any other
governmental agency and (vii) all Forms 5310 for each Plan filed for the
preceding six Plan years.

        (c)  Except as set forth at Section 3.11(c) of the Empire Disclosure
Schedule, (i) each of the Plans has been operated and administered in all
material respects in compliance with applicable Laws, including but not limited
to ERISA and the Code, (ii) each of the Plans intended to be "qualified" within
the meaning of Section 401(a) of the Code is so qualified, (iii) with respect to
each Plan which is subject to Title IV of ERISA, the present value of accrued
benefits under such Plan, based upon the actuarial assumptions used for funding
purposes in the most recent actuarial report prepared by such Plan's actuary
with respect to such Plan, did not, as of its latest valuation date, exceed the
then current value of the assets of such Plan allocable to such accrued
benefits, and there has not been a material adverse change in the financial
condition of such Plans, (iv) no Plan provides benefits, including, without
limitation, death or medical benefits (whether or not insured), with respect to
current or former employees of Empire or any of its Subsidiaries beyond their
retirement or other termination of service, other than (w) coverage mandated by
applicable Law, (x) death benefits or retirement benefits under a Plan that is
an "employee pension plan," as that term is defined in Section 3(2) of ERISA,
(y) deferred compensation benefits under a Plan that are accrued as liabilities
on the books of Empire or any of its Subsidiaries, or (z) benefits the full cost
of which is borne by the current or former employee (or the employee's
beneficiary), (v) Empire and its Subsidiaries have reserved the right to amend,
terminate and modify any Plan providing post-retirement death or medical
benefits, (vi) no material liability under Title IV of ERISA has been incurred
by Empire, any of its Subsidiaries or any ERISA Affiliate that has not been
satisfied in full, and no condition exists that presents a material risk to
Empire or any of its Subsidiaries of incurring a material liability thereunder,
(vii) none of Empire, its Subsidiaries or any ERISA Affiliate has incurred, and
Empire does not expect that any such entity will incur, any material withdrawal
liability with respect to a "multi employer pension plan" (as such term is
defined in Section 3(37) of ERISA) under Title IV of ERISA, or any material
liability in connection with the termination or reorganization of a
multiemployer pension plan, (viii) all contributions or other amounts payable by
Empire, any of its Subsidiaries or any ERISA Affiliates as of the Effective Time
with respect to each Plan and all other liabilities of each such entity with
respect to each Plan in respect of current or prior plan years have been paid or
accrued in accordance with GAAP and Section 412 of the Code, (ix) neither Empire
nor any Subsidiary or ERISA Affiliate has engaged in a transaction in connection
with which Empire or its Subsidiaries are subject to either a material civil
penalty assessed pursuant to Section 409 or 502(i) of ERISA

12

--------------------------------------------------------------------------------




or a material tax imposed pursuant to Section 4975 or 4976 of the Code, (x) to
the knowledge of Empire, there are no pending, threatened or anticipated claims
(other than routine claims for benefits) by, on behalf of or against any of the
Plans or any trusts related thereto, (xi) no Plan, program, agreement or other
arrangement, either individually or collectively, provides for any payment by
Empire or any of its Subsidiaries that would not be deductible under Code
Sections 162(a)(1), 162(m) or 404 or that would constitute a "parachute payment"
within the meaning of Code Section 280G, nor is there outstanding under any such
Plan, program, agreement or arrangement, any limited stock appreciation right or
any similar right or instrument, (xii) no "accumulated funding deficiency," as
defined in Section 302(a)(2) of ERISA or Section 412 of the Code, whether or not
waived, and no "unfunded current liability," as determined under Section 412(l)
of the Code, exists with respect to any Plan, (xiii) no Plan has experienced a
"reportable event" (as such term is defined in Section 4043(c) of ERISA) that is
not subject to an administrative or statutory waiver from the reporting
requirement and (xiv) Empire, its Subsidiaries and any ERISA Affiliates have
duly and timely filed all returns, forms, documents and reports required to be
filed pursuant to ERISA and the Code.

        3.12    CERTAIN CONTRACTS.    

        (a)  Except as set forth at Section 3.12 of the Empire Disclosure
Schedule, neither Empire nor any of its Subsidiaries is a party to or bound by
any contract, arrangement or commitment (i) with respect to the employment of
any directors, officers, employees or consultants, (ii) which, upon the
consummation of the transactions contemplated by this Agreement or the
Institution Merger Agreement will (either alone or upon the occurrence of any
additional acts or events) result in any payment (whether severance, change of
control or otherwise) becoming due from Sterling, Empire or any of their
Subsidiaries, to any director, officer or employee thereof, (iii) which
materially restricts the conduct of any line of business by Empire or any of its
Subsidiaries, (iv) with or to a labor union or guild (including any collective
bargaining agreement), (v) (including any stock option plan, stock appreciation
rights plan, restricted stock plan or stock purchase plan) any of the benefits
of which will be increased, or the vesting of the benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the Institution Merger Agreement, or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement or the Institution Merger Agreement, (vi) that is
material and is not made in the ordinary course of business or pursuant to which
Empire or any of its Subsidiaries is or may become obligated to invest in or
contribute capital to any entity, (vii) not fully disclosed in the financial
statements contemplated by Section 3.6 that relates to borrowings of money (or
guarantees thereof by Empire, or any of its Subsidiaries), other than in the
ordinary course of business, or (viii) is a lease or similar arrangement with
annual rental payments of $10,000 or more. Section 3.12(a) of the Empire
Disclosure Schedule sets forth true, correct and complete copies of all
employment, consulting and deferred compensation agreements to which Empire or
any of its Subsidiaries is a party. No action taken or notice given as provided
in Section 1.6 hereof will violate the terms of the Empire Stock Option Plan,
constitute a violation of any Laws or give rise to liability to any option
holder. Section 3.12(a) of the Empire Disclosure Schedule sets forth a list of
all material contracts (as defined in Item 601(b)(10) of Regulation S-K) of
Empire. Each contract, arrangement or commitment of the type described in this
Section 3.12(a), whether or not set forth in Section 3.12(a) of the Empire
Disclosure Schedule, is referred to herein as an "Empire Contract," and neither
Empire nor any of its Subsidiaries has received notice of, nor do any executive
officers of such entities know of, any violation or imminent violation of any
Empire Contract by any other party thereto.

        (b)  (i) Each Empire Contract is a valid and binding commitment of
Empire and is in full force and effect, (ii) each of Empire and its Subsidiaries
has in all material respects performed all

13

--------------------------------------------------------------------------------




obligations required to be performed by it to date under each Empire Contract,
and (iii) no event or condition exists which constitutes or, after notice or
lapse of time or both, would constitute, a material default on the part of
Empire or any of its Subsidiaries under any such Empire Contract.

        3.13    REGULATORY AGREEMENTS.    

        Neither Empire nor any of its Subsidiaries is subject to any
cease-and-desist or other order issued by, or is a party to any written
agreement, consent agreement or memorandum of understanding with, or is a party
to any commitment letter or similar undertaking to, or is subject to any order
or directive by, or has been a recipient of any extraordinary supervisory letter
from, or has adopted any board resolutions (each of the foregoing, a "Regulatory
Agreement"), at the request of any Governmental Entity that restricts the
conduct of its business or that in any manner relates to its capital adequacy,
its credit policies, its management or its business, nor has Empire or any of
its Subsidiaries been advised by any Governmental Entity that it is considering
issuing or requesting any Regulatory Agreement.

14

--------------------------------------------------------------------------------

        3.14    STATE TAKEOVER LAWS.    

        Empire and its Board of Directors have taken all necessary action so
that the provisions of Section 203 of the DGCL and any applicable provisions of
the takeover laws of any other state (and any comparable provisions of Empire's
Certificate of Incorporation and Bylaws) do not and will not apply to this
Agreement, the Merger or the transactions contemplated hereby or thereby.

        3.15    ENVIRONMENTAL MATTERS.    

        There are no legal, administrative, arbitral or other proceedings,
claims, actions, causes of action, private environmental investigations or
remediation activities or governmental investigations of any nature seeking to
impose, or that reasonably could be expected to result in the imposition, on
Empire or any of its Subsidiaries of any liability or obligation arising under
common law standards relating to environmental protection, human health or
safety, or under any local, state or federal environmental statute, regulation
or ordinance, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (collectively, the
"Environmental Laws"), pending or, to the knowledge of Empire, threatened
against Empire or any of its Subsidiaries, which liability or obligation would
have or would reasonably be expected to have a Material Adverse Effect on
Empire. To the knowledge of Empire, there is no reasonable basis for any such
proceeding, claim, action or governmental investigation that would impose any
liability or obligation that would have or would reasonably be expected to have
a Material Adverse Effect on Empire. To the knowledge of Empire, during or prior
to the period of (i) its or any of its Subsidiaries' ownership or operation of
any of their respective current properties, (ii) its or any of its Subsidiaries'
participation in the management of any property, or (iii) its or any of its
Subsidiaries' holding of a security interest or other interest in any property,
there were no releases or threatened releases of hazardous, toxic, radioactive
or dangerous materials or other materials regulated under Environmental Laws in,
on, under or affecting any such property which would reasonably be expected to
have a Material Adverse Effect on Empire. Neither Empire nor any of its
Subsidiaries is subject to any agreement, order, judgment, decree, letter or
memorandum by or with any court, governmental authority, regulatory agency or
third party imposing any material liability or obligation pursuant to or under
any Environmental Law that would have or would reasonably be expected to have a
Material Adverse Effect on Empire.

        3.16    RESERVES FOR LOSSES.    

        All reserves or other allowances for possible losses reflected in
Empire's most recent financial statements referred to in Section 3.6 complied
with all Laws and are reported in accordance with GAAP. Neither Empire nor any
of its Subsidiaries has been notified by the OTS, the FDIC, any other regulatory
authority or by Empire's independent auditor, in writing or otherwise, that such
reserves are inadequate or that the practices and policies of Empire or any of
its Subsidiaries in establishing such reserves and in accounting for delinquent
and classified assets generally fail to comply with applicable accounting or
regulatory requirements, or that the OTS, the FDIC, any other regulatory
authority or Empire's independent auditor believes such reserves to be
inadequate or inconsistent with the historical loss experience of Empire or any
of its Subsidiaries. Section 3.16 of the Empire Disclosure Schedule sets forth a
complete list of all extensions of credit and other real estate owned ("OREO")
that have been classified by any regulatory examiner as special mention,
substandard, doubtful, loss, criticized, credit risk assets, concerned loans or
words of similar import. All OREO, if any, held by Empire or any of its
Subsidiaries is being carried at fair value.

        3.17    PROPERTIES AND ASSETS.    

        Section 3.17 of the Empire Disclosure Schedule lists as of the date of
this Agreement (i) all real property owned by Empire and its Subsidiaries;
(ii) each real property lease, sublease or installment purchase arrangement to
which Empire or any of its Subsidiaries is a party; (iii) a description of each
contract for the purchase, sale, or development of real estate to which Empire
or any of its Subsidiaries

15

--------------------------------------------------------------------------------


is a party; and (iv) all items of Empire's or any of its Subsidiaries' tangible
personal property and equipment with a net book value of $10,000 or more or
having any annual lease payment of $10,000 or more. Except for (a) items
reflected in Empire's consolidated financial statements as of December 31, 2001
referred to in Section 3.6 hereof, (b) exceptions to title that do not interfere
materially with Empire's or any of its Subsidiaries' use and enjoyment of owned
or leased real property (other than OREO), (c) liens for current real estate
taxes not yet delinquent, or being contested in good faith, properly reserved
against, (d) properties and assets sold or transferred in the ordinary course of
business consistent with past practices since December 31, 2001, and (e) items
listed in Section 3.17 of the Empire Disclosure Schedule, Empire and its
Subsidiaries have good and, as to owned real property, marketable and insurable
title to all their properties and assets, reflected in the consolidated
financial statements of Empire as of December 31, 2001, free and clear of all
material liens, claims, charges and other encumbrances. Empire and its
Subsidiaries, as lessees, have the right under valid and subsisting leases to
occupy, use and possess all property leased by them. All properties and assets
used by Empire and its Subsidiaries are in good operating condition and repair
(subject to ordinary wear and tear) suitable for the purposes for which they are
currently utilized and, to the knowledge of Empire, comply in all material
respects with all Laws relating thereto now in effect. Empire and its
Subsidiaries enjoy peaceful and undisturbed possession under all leases for the
use of all property under which they are the lessees, and all leases to which
Empire or any of its Subsidiaries is a party are valid and binding obligations
of Empire or any of its Subsidiaries in accordance with the terms thereof.
Neither Empire nor any of its Subsidiaries is in material default with respect
to any such lease, and there has occurred no default by Empire or any of its
Subsidiaries or event which with the lapse of time or the giving of notice, or
both, would constitute a material default by Empire or any of its Subsidiaries
under any such lease. To the knowledge of Empire, there are no Laws, conditions
of record, or other impediments which materially interfere with the intended use
by Empire or any of its Subsidiaries of any of the property owned, leased, or
occupied by them.

        3.18    INSURANCE.    

        (a)  Empire and its Subsidiaries are insured with such insurers against
such risks and in such amounts as the management of Empire reasonably has
determined to be prudent in accordance with industry practice. Empire and its
Subsidiaries are in material compliance with their insurance policies and are
not in default under any of the material terms thereof. Each such policy is
outstanding and in full force and effect and, except for policies insuring
against potential liabilities of officers, directors and employees of Empire and
its Subsidiaries, Empire or the relevant Subsidiary thereof is the sole
beneficiary of such policies. All premiums and other payments due under any such
policy have been paid, and all claims thereunder have been filed in due and
timely fashion.

        (b)  The existing insurance carried by Empire and its Subsidiaries is
sufficient for compliance by Empire and its Subsidiaries with all requirements
of Law and agreements to which Empire or its Subsidiaries are subject.
Section 3.18 of the Empire Disclosure Schedule contains a true, correct and
complete list of all insurance policies and bonds maintained by Empire and its
Subsidiaries, including the name of the insurer, the policy number, the type of
policy and any applicable deductibles. True, correct and complete copies of all
such policies and bonds set forth in Section 3.18 of the Empire Disclosure
Schedule, as in effect on the date hereof, have been delivered or made available
to Sterling.

        3.19    COMPLIANCE WITH APPLICABLE LAWS.    

        Each of Empire and its Subsidiaries has complied in all material
respects with all Laws applicable to it or to the operation of its business.
Neither Empire nor its Subsidiaries have received any notice of any material
alleged or threatened claim, violation or liability under any such Laws that has
not heretofore been cured and for which there is no remaining liability.

16

--------------------------------------------------------------------------------


        3.20    LOANS.    

        (a)  All loans owned by Empire or any of its Subsidiaries, or in which
Empire or any of its Subsidiaries has an interest, comply in all material
respects with all Laws, including, but not limited to, applicable usury
statutes, underwriting and recordkeeping requirements and the Truth in Lending
Act, the Equal Credit Opportunity Act and the Real Estate Settlement Procedures
Act, and other applicable consumer protection statutes and the regulations
thereunder.

        (b)  All loans owned by Empire or any of its Subsidiaries, or in which
Empire or any of its Subsidiaries has an interest, have been made or acquired by
Empire in all material respects in accordance with board of director-approved
loan policies. Each of Empire and its Subsidiaries holds the loans contained in
its loan portfolio for its own benefit to the extent of its interest shown
therein; such loans include liens having the priority indicated by their terms,
subject, as of the date of recordation or filing of applicable security
instruments, only to such exceptions as are discussed in attorneys' opinions
regarding title or in title insurance policies in the mortgage files relating to
the loans secured by real property or are not material as to the collectability
of such loans; all loans owned by Empire and its Subsidiaries are with full
recourse to the borrowers, and neither Empire nor its Subsidiaries have taken
any action that would result in a waiver or negation of any rights or remedies
available against the borrower or guarantor, if any, on any loan, other than in
the ordinary course of business. All applicable remedies against all borrowers
and guarantors are enforceable except as such enforcement may be limited by
bankruptcy, insolvency, fraudulent conveyance, and similar laws affecting
creditors' rights and remedies generally. Except as set forth at Section 3.20(b)
of the Empire Disclosure Schedule, all loans purchased or originated by Empire
or any of its Subsidiaries and subsequently sold by Empire or any of its
Subsidiaries have been sold without recourse to Empire or any of its
Subsidiaries and without any liability under any yield maintenance or similar
obligation. True, correct and complete copies of loan delinquency reports
prepared by Empire and its Subsidiaries, which reports include all loans
delinquent or otherwise in default, are set forth in Section 3.20(b) of the
Empire Disclosure Schedule. True, correct and complete copies of the currently
effective lending policies of Empire and its Subsidiaries have been furnished or
made available to Sterling.

        (c)  Except as set forth in Section 3.20(c) of the Empire Disclosure
Schedule, each outstanding loan participation sold by Empire or any of its
Subsidiaries was sold with the risk of non-payment of all or any portion of that
underlying loan to be shared by each participant (including Empire or any of its
Subsidiaries) proportionately to the share of such loan represented by such
participation without any recourse of such other lender or participant to Empire
or any of its Subsidiaries for payment or repurchase of the amount of such loan
represented by the participation or liability under any yield maintenance or
similar obligation. Each of Empire and its Subsidiaries has properly fulfilled
in all material respects its contractual responsibilities and duties in any loan
in which it acts as the lead lender or servicer and has complied in all material
respects with its duties as required under applicable regulatory requirements.

        (d)  Each of Empire and its Subsidiaries has properly perfected or
caused to be properly perfected all security interests, liens, or other
interests in any collateral securing any loans made by it.

        3.21    UNDISCLOSED LIABILITIES.    

        Except (i) for those liabilities that are fully reflected or reserved
against on the consolidated balance sheet of Empire included in the Empire
Form 10-QSB for the quarter ended June 30, 2002 or (ii) for liabilities incurred
in the ordinary course of business consistent with past practice since
December 31, 2001, neither Empire nor any of its Subsidiaries has incurred any
liability of any nature whatsoever (whether absolute, accrued or contingent or
otherwise and whether due or to become due)

17

--------------------------------------------------------------------------------


that, either alone or when combined with all similar liabilities, has had, or
would be reasonably expected to have, a Material Adverse Effect on Empire.

        3.22    INTELLECTUAL PROPERTY RIGHTS.    

        Empire and each of its Subsidiaries owns or possesses all legal rights,
or is licensed or otherwise has the right to use, all proprietary rights,
including without limitation all trademarks, trade names, service marks and
copyrights, that are material to the conduct of their existing businesses.
Neither Empire nor any of its Subsidiaries is bound by or a party to any
options, licenses or agreements of any kind with respect to any trademarks,
service marks or trade names which it claims to own. Neither Empire nor any of
its Subsidiaries has received any communications alleging that any of them has
violated any of the patents, trademarks, service marks, trade names, copyrights
or trade secrets or any other proprietary rights of any other person or entity.

        3.23    INDEMNIFICATION.    

        Empire has no knowledge of any action or failure to take action by any
director, officer, employee or agent of Empire or any Empire Subsidiary which
would give rise to a claim or a potential claim by any such person for
indemnification from Empire or any Empire Subsidiary under the Certificate or
Articles of Incorporation, Bylaws or Laws applicable to Empire or any Empire
Subsidiary.

        3.24    INSIDER INTERESTS.    

        All outstanding Loans and other contractual arrangements (including
deposit relationships) between Empire or any Empire Subsidiary and any officer,
director or employee of Empire or any Empire Subsidiary conform to applicable
Laws. Except as disclosed in Section 3.24 of the Empire Disclosure Schedule, no
officer, director or employee of Empire or any Empire Subsidiary has any
material interest in any property, real or personal, tangible or intangible,
used in or pertaining to the business of Empire or any Empire Subsidiary.

        3.25    FAIRNESS OPINION.    

        Empire has received an opinion from Davidson dated as of the date hereof
to the effect that, in its opinion, the Exchange Ratio pursuant to this
Agreement is fair to the holders of Empire Common Stock from a financial point
of view.

        3.26    TAX AND ACCOUNTING TREATMENT OF MERGER.    

        As of the date of this Agreement, Empire is not aware of any fact or
state of affairs relating to Empire that could cause the Merger not to be
treated as a "reorganization" under Section 368(a) of the Code.

18

--------------------------------------------------------------------------------



        3.27    EMPIRE INFORMATION.    

        The information relating to Empire and its Subsidiaries to be provided
by Empire to be contained in the Registration Statement and the Proxy
Statement/Prospectus will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances in which they are made, not misleading and will comply in
all material respects with the provisions of the Exchange Act and the rules and
regulations thereunder.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF STERLING


        Sterling hereby makes the following representations and warranties to
Empire, each of which is being relied upon by Empire as a material inducement to
Empire to enter into and perform this Agreement.

        4.1    CORPORATE ORGANIZATION.    

        (a)  Sterling is a corporation duly organized, validly existing and in
good standing under the laws of the State of Washington. Sterling has the
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted, and is duly licensed
or qualified to do business in each jurisdiction in which the nature of any
material business conducted by it or the character or location of any material
properties or assets owned or leased by it makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified would not
have a Material Adverse Effect on Empire. Sterling is duly registered as a
savings and loan holding company with the OTS under HOLA. The Restated
Certificate of Incorporation and Bylaws of Sterling, copies of which have
previously been made available to Empire, are true, correct and complete copies
of such documents as in effect as of the date of this Agreement.

        (b)  Sterling Savings Bank is a Washington State chartered savings and
loan association duly organized, validly existing and in good standing under the
laws of the State of Washington. The deposit accounts of Sterling are insured by
the FDIC to the fullest extent permitted by Law, and all premiums and
assessments due FDIC in connection therewith have been paid by Sterling.
Sterling Savings Bank has the corporate or other power and authority to own or
lease all of its properties and assets and to carry on business as is now being
conducted and is duly licensed or qualified to do business in each jurisdiction
in which the nature of any material business conducted by it or the character or
location of any material properties or assets owned or leased by it makes such
licensing or qualification necessary, except where the failure to be so licensed
or qualified would not have a Material Adverse Effect on Empire. The Charter and
Bylaws of Sterling Savings Bank, copies of which have previously been made
available to Empire, are true, correct and complete copies of such documents as
in effect as of the date of this Agreement.

        4.2    CAPITALIZATION.    

        (a)  The authorized capital stock of Sterling as of the date hereof
consists of 20,000,000 shares of Sterling Common Stock, of which 11,940,668
shares were outstanding at July 31, 2002 and 10,000,000 shares of preferred
stock, par value $1.00 per share ("Sterling Preferred Stock"), no shares of
which were outstanding at July 31, 2002. At such date, there were options
outstanding to purchase 818,509 shares of Sterling Common Stock. All of the
issued and outstanding shares of Sterling Common Stock have been duly authorized
and validly issued and are fully paid, nonassessable and free of preemptive
rights, with no personal liability attaching to the ownership thereof. As of the
date of this Agreement, except as set forth above, Sterling does not have and is
not bound by any outstanding subscriptions, options, warrants, calls,
commitments or agreements of any character calling for the purchase or issuance
of any shares of Sterling Common Stock or

19

--------------------------------------------------------------------------------

Sterling Preferred Stock or any other equity securities of Sterling or any
securities representing the right to purchase or otherwise receive any shares of
Sterling Common Stock or Sterling Preferred Stock.

        (b)  Sterling owns, directly or indirectly, all of the issued and
outstanding shares of capital stock of its Subsidiaries free and clear of all
liens, charges, encumbrances and security interests whatsoever, and all of such
shares are duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights, with no personal liability attaching to ownership
thereof. Notwithstanding the previous sentence, all of the issued and
outstanding shares of the common and preferred stock of Sterling Savings Bank
are pledged to U.S. Bank as security for its loans to Sterling.

        4.3    AUTHORITY; NO VIOLATION.    

        (a)  Sterling has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly approved by the
Board of Directors of Sterling. No other corporate proceedings on the part of
Sterling are necessary to approve this Agreement or consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Sterling and (assuming due authorization, execution and delivery by
Empire of this Agreement) this Agreement constitutes a valid and binding
obligation of Sterling, enforceable against Sterling in accordance with its
terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency, fraudulent conveyance and similar Laws affecting creditors' rights
and remedies generally.

        (b)  Sterling Savings Bank has full corporate or other power and
authority to execute and deliver the Institution Merger Agreement and to
consummate the transactions contemplated thereby. The execution and delivery of
the Institution Merger Agreement and the consummation of the transactions
contemplated thereby will be duly and validly approved by the Board of Directors
of Sterling Savings Bank, and by Sterling as the sole stockholder of Sterling
Savings Bank prior to the Effective Time. All corporate proceedings on the part
of Sterling Savings Bank necessary to consummate the transactions contemplated
thereby will have been taken prior to the Effective Time. The Institution Merger
Agreement, upon execution and delivery by Sterling Savings Bank, will be duly
and validly executed and delivered by Sterling Savings Bank and will (assuming
due authorization, execution and delivery by Empire Bank) constitute a valid and
binding obligation of Sterling Savings Bank, enforceable against Sterling
Savings Bank in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar Laws affecting creditors'
rights and remedies generally.

        (c)  Neither the execution and delivery of this Agreement by Sterling or
the Institution Merger Agreement by Sterling Savings Bank, nor the consummation
by Sterling or Sterling Savings Bank, as the case may be, of the transactions
contemplated hereby or thereby, nor compliance by Sterling or Sterling Savings
Bank, as the case may be, with any of the terms or provisions hereof or thereof,
will (i) violate any provision of the Restated Certificate of Incorporation or
Bylaws of Sterling or the Charter or Bylaws of Sterling Savings Bank, or
(ii) assuming that the consents and approvals referred to in Section 4.4 are
duly obtained, (x) violate any Laws applicable to Sterling or Sterling Savings
Bank or any of their respective properties or assets, or (y) violate, conflict
with, result in a material breach of any provision of or the loss of any benefit
under, constitute a material default (or an event which, with notice or lapse of
time, or both, would constitute a material default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any lien, pledge,

20

--------------------------------------------------------------------------------




security interest, charge or other encumbrance upon any of the respective
properties or assets of Sterling or Sterling Savings Bank under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which
Sterling or Sterling Savings Bank is a party, or by which they or any of their
respective properties or assets may be bound or affected.

        4.4    CONSENTS AND APPROVALS.    

        (a)  Except for (i) the approval of the Merger by the OTS, (ii) the
filing and effectiveness of the Registration Statement, (iii) the approval of
this Agreement by the requisite vote of the stockholders of Empire pursuant to
the Empire Certificate of Incorporation and the DGCL, (iv) the filing of the
Articles of Merger with the Secretary of State of Washington pursuant to the
WBCA and the Certificate of Merger with the Secretary of State of Delaware
pursuant to the DGCL, and (v) such filings and approvals as are required to be
made or obtained under the securities or "Blue Sky" laws of various states or
with NASDAQ (or such other exchange as may be applicable) in connection with the
issuance of the shares of Sterling Common Stock pursuant to this Agreement, no
consents or approvals of or filings or registrations with any Governmental
Entity are necessary in connection with the execution and delivery by Sterling
of this Agreement and the consummation by Sterling of the transactions
contemplated except for such consents, approvals or filings the failure of which
to obtain will not have a Material Adverse Effect on the ability to consummate
the transactions contemplated hereby.

        (b)  As of the date of this Agreement, Sterling has no knowledge of any
reason why approval or effectiveness of any of the applications, notices or
filings referred to in Section 4.4(a) cannot be obtained or granted on a timely
basis.

        4.5    REPORTS.    

        Since January 1, 2000, Sterling and Sterling Savings Bank have timely
filed all reports, registrations and statements, together with any amendments
required to be made with respect thereto, that they have been required to file
with any Governmental Entities. As of its respective date, each such report,
registration, statement and amendment complied in all material respects with all
rules and regulations promulgated by the applicable Governmental Entity and did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except for normal examinations conducted by a Governmental Entity in
the regular course of the business of Sterling and its Subsidiaries, no
Governmental Entity is conducting, or has conducted, any proceeding or
investigation into the business or operations of Sterling since January 1, 2000.

        4.6    FINANCIAL STATEMENTS; EXCHANGE ACT FILINGS; BOOKS AND
RECORDS.    

        Sterling has previously made available to Empire true, correct and
complete copies of (i) the audited consolidated balance sheets of Sterling and
its Subsidiaries as of December 31, 2001 and the related consolidated statements
of income, changes in shareholders' equity and comprehensive income and cash
flows for the years 2001 and 2000, inclusive, as reported in Sterling's Annual
Report on Form 10-K for the year ended December 31, 2001 filed with the SEC
under the Exchange Act, in each case accompanied by the audit report of
PricewaterhouseCoopers LLP and BDO Seidman, LLP, independent public accountants
with respect to Sterling; and (ii) the unaudited consolidated balance sheets of
Sterling and its Subsidiaries as of June 30, 2002 and December 31, 2001 and the
related unaudited consolidated statements of income, changes in shareholders'
equity and comprehensive income and cash flows for the three- and six-month
periods ended June 30, 2002, as reported on Sterling's Quarterly Report on
Form 10-Q filed with the SEC under the Exchange Act. The financial statements
referred to in this Section 4.6 (including the related notes, where applicable)
fairly present, and the financial statements referred to in Section 6.8 hereof
will fairly present (subject, in the case of

21

--------------------------------------------------------------------------------


the unaudited statements, to normal recurring audit adjustments), the results of
the consolidated operations and consolidated financial condition of Sterling and
its Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth; each of such statements (including the related notes, where
applicable) comply, and the financial statements referred to in Section 6.8
hereof will comply, with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto; and each of
such statements (including the related notes, where applicable) has been, and
the financial statements referred to in Section 6.8 hereof will be, prepared in
accordance with GAAP consistently applied during the periods involved, except as
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q. Sterling's Annual Report on Form 10-K for the fiscal
year ended December 31, 2001 and all subsequently filed reports under the
Exchange Act comply in all material respects with the appropriate requirements
for such reports under the Exchange Act, and Sterling has previously delivered
or made available to Empire true, correct and complete copies of such reports.
The books and records of Sterling and Sterling Savings Bank have been, and are
being, maintained in all material respects in accordance with GAAP and any other
applicable legal and accounting requirements and reflect only actual
transactions.

        4.7    BROKER'S FEES.    

        Neither Sterling nor any Sterling Subsidiary nor any of their respective
officers or directors has employed any broker or finder or incurred any
liability for any broker's fees, commissions or finder's fees in connection with
any of the transactions contemplated by this Agreement or the Institution Merger
Agreement.

        4.8    ABSENCE OF CERTAIN CHANGES OR EVENTS.    

        (a)  Except as disclosed in Sterling's Annual Report on Form 10-K for
the fiscal year ended December 31, 2001 and all reports subsequently filed by
Sterling under the Exchange Act, true, correct and complete copies of which have
previously been delivered or made available to Empire, since December 31, 2001,
no event has occurred which has had, or is reasonably certain to have,
individually or in the aggregate, a Material Adverse Effect on Sterling.

        (b)  Since December 31, 2001, Sterling and its Subsidiaries have carried
on their respective businesses in the ordinary and usual course consistent with
their past practices.

        4.9    LEGAL PROCEEDINGS.    

        (a)  Neither Sterling nor any of its Subsidiaries is a party to any, and
there are no pending or threatened, legal, administrative, arbitration or other
proceedings, claims, actions or governmental or regulatory investigations of any
nature against Sterling or any of its Subsidiaries in which there is a
reasonable probability of any material recovery against or other Material
Adverse Effect upon Sterling or which challenge the validity or propriety of the
transactions contemplated by this Agreement or the Institution Merger Agreement
as to which there is a reasonable probability of success.

        (b)  There is no injunction, order, judgment or decree imposed upon
Sterling, any of its Subsidiaries or the assets of Sterling or any of its
Subsidiaries.

        4.10    TAXES AND TAX RETURNS.    

        Each of Sterling and its Subsidiaries has duly filed all material
Federal, state, local and foreign Tax Returns required to be filed by it on or
prior to the date hereof (all such returns being accurate and complete in all
material respects) and has duly paid or made provisions for the payment of all
material Taxes which have been incurred or are due or claimed to be due from it
by Federal, state, local and foreign taxing authorities on or prior to the date
hereof. All liability with respect to the income tax returns of Sterling and its
Subsidiaries has been satisfied for all years to and including December 31,
2001. The IRS has not notified Sterling of, or otherwise asserted, that there
are any material

22

--------------------------------------------------------------------------------


deficiencies with respect to the income tax returns of Sterling. There are no
material disputes pending, or claims asserted for, Taxes or assessments upon
Sterling or any of its Subsidiaries, nor has Sterling or any of its Subsidiaries
been requested to give any waivers extending the statutory period of limitation
applicable to any Federal, state or local income tax return for any period.

        4.11    EMPLOYEE PLANS.    

        Sterling has heretofore made available for inspection, or delivered (if
requested) to Empire true, correct and complete copies of each employee benefit
plan arrangement or agreement that is maintained as of the date of this
Agreement (the "Sterling Plans") by Sterling or any of its Subsidiaries. No
"accumulated funding deficiency" as defined in Section 302(a)(2) of ERISA or
Section 412 of the Code, whether or not waived, and no "unfunded current
liability" as determined under Section 412(l) of the Code exists with respect to
any Sterling Plan. The Sterling Plans are in compliance in all material respects
with the applicable requirements of ERISA and the Code.

        4.12    REGULATORY AGREEMENTS.    

        Neither Sterling nor any of its Subsidiaries is subject to any
Regulatory Agreement with any Governmental Entity that restricts the conduct of
its business or that in any manner relates to its capital adequacy, its credit
policies, its management or its business, nor has Sterling or Sterling Savings
Bank been advised by any Governmental Entity that it is considering issuing or
requesting any Regulatory Agreement.

        4.13    RESERVES FOR LOSSES.    

        All reserves or other allowances for possible losses reflected in
Sterling's most recent financial statements referred to in Section 4.6 complied
with all Laws and are reported in accordance with GAAP. Neither Sterling nor
Sterling Savings Bank has been notified by the OTS, the FDIC, any other
regulator authority or by Sterling's independent auditor, in writing or
otherwise, that the reserves or other allowances for possible loan losses
reflected in Sterling's most recent financial statements referred to in
Section 4.6 are inadequate or that the practices and policies of Sterling or
Sterling Savings Bank in establishing such reserves and in accounting for
delinquent and classified assets generally fail to comply with applicable
accounting or regulatory requirements or that the OTS, the FDIC, any other
regulatory authority or Sterling's independent auditor believes such reserves to
be inadequate or inconsistent with the historical loss experience of Sterling or
Sterling Savings Bank. Sterling has previously furnished Empire with a complete
list of all extensions of credit or OREO that have been classified by any bank
examiner (regulatory or internal) as other loans specially mentioned, special
mention, substandard, doubtful, loss, classified or criticized, credit risk
assets, concerned loans or words of similar import. All OREO held by Sterling or
Sterling Savings Bank is being carried net of reserves at fair value.

        4.14    COMPLIANCE WITH APPLICABLE LAWS.    

        Sterling and each Sterling Subsidiary has complied in all material
respects with all Laws applicable to it or to the operation of its business.
Neither Sterling nor any Sterling Subsidiary has received any notice of any
material alleged or threatened claim, violation of or liability under any such
Laws that has not heretofore been cured and for which there is no remaining
liability.

        4.15    TAX AND ACCOUNTING TREATMENT OF MERGER.    

        As of the date of this Agreement, Sterling is not aware of any fact or
state of affairs relating to Sterling that could cause the Merger not to be
treated as a "reorganization" under Section 368(a) of the Code.

23

--------------------------------------------------------------------------------


        4.16    STERLING INFORMATION.    

        The information relating to Sterling and its Subsidiaries to be provided
by Sterling to be contained in the Proxy Statement/Prospectus and the
Registration Statement will not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances in which they are made, not misleading. The Proxy
Statement/Prospectus (except for such portions thereof that relate only to
Empire or its Subsidiaries) will comply in all material respects with the
provisions of the Exchange Act and the rules and regulations thereunder. The
Registration Statement will comply in all material respects with the provisions
of the Securities Act and the rules and regulations thereunder.

        4.17    UNDISCLOSED LIABILITIES.    

        Except (i) for those liabilities that are fully reflected or reserved
against on the consolidated balance sheet of Sterling included in the Sterling
Form 10-Q for the quarter ended June 30, 2002 or (ii) for liabilities incurred
in the ordinary course of business consistent with past practice since
December 31, 2001, neither Sterling nor any of its Subsidiaries has incurred any
liability of any nature whatsoever (whether absolute, accrued or contingent or
otherwise and whether due or to become due) that, either alone or when combined
with all similar liabilities, has had, or would be reasonably expected to have,
a Material Adverse Effect on Sterling.


ARTICLE V
COVENANTS RELATING TO CONDUCT OF BUSINESS


        5.1    COVENANTS OF EMPIRE.    

        During the period from the date of this Agreement and continuing until
the Effective Time, except as expressly contemplated or permitted by this
Agreement or the Institution Merger Agreement, or with the prior written consent
of Sterling, Empire and Empire Bank shall carry on their respective businesses
in the ordinary course consistent with past practices and consistent with
prudent banking practices. Empire will use its reasonable best efforts to
(x) preserve its business organization and that of Empire Bank intact, (y) keep
available to itself and Sterling the present services of the employees of Empire
and Empire Bank and (z) preserve for itself and Sterling the goodwill of the
customers of Empire and Empire Bank and others with whom business relationships
exist. Without limiting the generality of the foregoing, and except as set forth
in the Empire Disclosure Schedule or as otherwise contemplated by this Agreement
or consented to by Sterling in writing, Empire shall not, and shall not permit
Empire Bank to:

        (a)  declare or pay any dividends, on or make other distributions in
respect of, any of its capital stock;

        (b)  (i) split, combine or reclassify any shares of its capital stock or
issue, authorize or propose the issuance of any other securities in respect of,
in lieu of or in substitution for shares of its capital stock except upon the
exercise or fulfillment of rights or options issued and outstanding as of the
date hereof pursuant to the Empire Stock Option Plan in accordance with their
present terms, or (ii) repurchase, redeem or otherwise acquire any shares of the
capital stock of Empire or Empire Bank, or any securities convertible into or
exercisable for any shares of the capital stock of Empire or Empire Bank;

        (c)  issue, allocate, deliver or sell, or authorize or propose the
issuance, delivery or sale of, any shares of its capital stock or any securities
convertible into or exercisable for, or any rights, warrants or options to
acquire, any such shares, or enter into any agreement with respect to any of the
foregoing, other than the issuance of Empire Common Stock pursuant to stock
options or similar rights to acquire Empire Common Stock granted pursuant to the
Empire Stock Option

24

--------------------------------------------------------------------------------




Plan and outstanding prior to the date of this Agreement, in each case in
accordance with their present terms;

        (d)  amend its Certificate of Incorporation, Bylaws or other similar
governing documents;

        (e)  authorize or permit any of its officers, directors, employees or
agents to, directly or indirectly, solicit, initiate or encourage any inquiries
relating to, or the making of any proposal from, hold discussions or
negotiations with or provide any information to, any person, entity or group
(other than Sterling) concerning any Acquisition Transaction (as defined below);
provided, however, that Empire, upon five days prior written notice to Sterling,
may, and may authorize and permit its officers, directors, employees or agents
to: (i) withdraw or modify, or propose publicly to withdraw or modify, in a
manner adverse to Sterling, the approval or recommendation by the Empire Board
of the Merger and this Agreement; (ii) approve or recommend, or propose publicly
to approve or recommend, any Acquisition Transaction; or (iii) cause or
authorize Empire to enter into any letter of intent, agreement in principle,
acquisition agreement or other similar agreement related to any Acquisition
Transaction (provided it shall, concurrently with entering into such agreement,
terminate this Agreement pursuant to the provisions of Section 8.1(h) hereof),
if the Board of Directors of Empire, upon consultation with its financial
advisors and outside counsel, has determined in good faith that the failure to
take such actions would cause the members of such Board of Directors to breach
their fiduciary duties under applicable Laws. Empire shall promptly communicate
orally (within one day) and in writing (as promptly as practicable) to Sterling
the material terms of any proposal, whether written or oral, which it may
receive in respect of any such Acquisition Transaction and whether it is having
discussions or negotiations with a third party about an Acquisition Transaction
or providing information in connection with, or which may lead to, an
Acquisition Transaction with a third party. Empire shall not furnish any
nonpublic information to any other party pursuant to this Section 5.1(e) except
pursuant to the terms of a confidentiality agreement on terms no less favorable
to Empire than the Confidentiality Agreement. Empire will promptly cease and
cause to be terminated any existing activities, discussions or negotiations
previously conducted with any parties other than Sterling with respect to any of
the foregoing. As used in this Agreement, "Acquisition Transaction" shall mean
any offer, proposal or expression of interest relating to (i) any tender or
exchange offer involving Empire or Empire Bank, (ii) merger, consolidation or
other business combination involving Empire or Empire Bank, or (iii) the
acquisition in any manner of over 20% of the equity securities in, or over 20%
of the assets, out of the ordinary course of business, of, Empire or Empire Bank
other than the transactions contemplated or permitted by this Agreement and the
Institution Merger Agreement;

        (f)    make capital expenditures aggregating in excess of $10,000.

        (g)  enter into any new line of business;

        (h)  acquire or agree to acquire, by merging or consolidating with, or
by purchasing an equity interest in or the assets of, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof or otherwise acquire any assets, other than in
connection with foreclosures, settlements in lieu of foreclosure or troubled
loan or debt restructurings, or in the ordinary course of business consistent
with past practices;

        (i)    take any action that is intended or may reasonably be expected to
result in any of its representations and warranties set forth in this Agreement
being or becoming untrue or in any of the conditions to the Merger set forth in
Article VII not being satisfied, or in a violation of any provision of this
Agreement or the Institution Merger Agreement, except, in every case, as may be
required by applicable Law;

25

--------------------------------------------------------------------------------




        (j)    change its methods of accounting in effect at December 31, 2001
except as required by changes in GAAP or regulatory accounting principles as
concurred to by Empire's independent auditors;

        (k)  (i) except as required by applicable Law or this Agreement or to
maintain qualification pursuant to the Code, adopt, amend, renew or terminate
any Plan or any agreement, arrangement, plan or policy between Empire or Empire
Bank and one or more of its current or former directors, officers or employees,
(ii) other than normal annual increases in pay, consistent with past practice,
for employees not subject to an employment, change of control or severance
agreement, increase in any manner the compensation of any employee or director
or pay any benefit not required by any Plan or agreement as in effect as of the
date hereof (including, without limitation, the granting of stock options, stock
appreciation rights, restricted stock, restricted stock units or performance
units or shares), (iii) except as may be necessary to avoid incurring an excess
parachute payment under Section 280G of the Code, enter into, modify or renew
any contract, agreement, commitment or arrangement providing for the payment to
any director, officer or employee of compensation or benefits, other than normal
annual increases in pay, consistent with past practice, for employees not
subject to an employment, change of control or severance agreement, (iv) hire
any new employee at an annual compensation in excess of $25,000, (v) pay
expenses of any employees or directors for attending conventions or similar
meetings which conventions or meetings are held after the date hereof,
(vi) promote to a rank of vice president or more senior any employee, or
(vii) pay any retention or other bonuses to any employees;

        (l)    incur any indebtedness, with a term greater than one year, for
borrowed money, assume, guarantee, endorse or otherwise as an accommodation
become responsible for the obligations of any other individual, corporation or
other entity other than in the ordinary course of business consistent with past
practice;

        (m)  sell, purchase, enter into a lease, relocate, open or close any
banking or other office, or file an application pertaining to such action with
any Governmental Entity;

        (n)  make any equity investment or commitment to make such an investment
in real estate or in any real estate development project, other than in
connection with foreclosure, settlements in lieu of foreclosure, or troubled
loan or debt restructuring, in the ordinary course of business consistent with
past practices;

        (o)  make any new loans to, modify the terms of any existing loan to, or
engage in any other transactions (other than routine banking transactions) with,
any Affiliated Person of Empire or Empire Bank;

        (p)  make any investment, or incur deposit liabilities, other than in
the ordinary course of business consistent with past practices, or make any
equity investments;

        (q)  purchase any loans or sell, purchase or lease any real property,
except for the sale of real estate that is the subject of a casualty loss or
condemnation or the sale of OREO on a basis consistent with past practices;

        (r)  originate (i) any loans except in accordance with existing Empire
Bank lending policies, (ii) unsecured consumer loans in excess of $25,000,
(iii) commercial real estate first mortgage or other non-mortgage commercial
loans in excess of $300,000 as to any loan or loans to related persons, or
(iv) loans to borrowers who intend to construct a residence on such land in
excess of the lesser of 75% of the appraised value of such land or $300,000,
except in each case for (A) loans for which written commitments have been issued
by Empire Bank as of the date hereof, (B) renewals of loans existing as of the
date of this Agreement or loans permitted pursuant to this Section 5.1(r) and
(C) increases in the principal amount of loans existing as of the date of this

26

--------------------------------------------------------------------------------




Agreement, subject to a limit of 30% of the principal amount of such loans as of
the date of this Agreement or $150,000, whichever is less;

        (s)  make any investments in any equity or derivative securities or
engage in any forward commitment, futures transaction, financial options
transaction, hedging or arbitrage transaction or covered asset trading
activities or make any investments in any investment security with a maturity of
greater than five years;

        (t)    sell any "held for investment" loans or servicing rights related
thereto or purchase any mortgage loan servicing rights;

        (u)  take or omit to take any other action that would materially
adversely affect or materially delay the ability of Empire and Sterling to
obtain the Requisite Regulatory Approvals or otherwise materially adversely
affect Empire's and Empire Bank's ability to consummate the transactions
contemplated by this Agreement; or

        (v)  agree or commit to do any of the actions set forth in clauses (a) -
(u) of this Section 5.1.

        The consent of Sterling to any action by Empire or Empire Bank that is
not permitted by any of the preceding paragraphs shall be evidenced only by a
writing signed by the President or any Executive or Senior Vice President of
Sterling.

        5.2    COVENANTS OF STERLING.    

        During the period from the date of this Agreement and continuing until
the Effective Time, except as expressly contemplated or permitted by this
Agreement or with Empire's prior written consent, Sterling shall not, and shall
not permit Sterling Savings Bank to:

        (a)  take any action that will result in any of Sterling's
representations and warranties set forth in this Agreement being or becoming
untrue or any of the conditions to the Merger set forth in Article VII not being
satisfied or in a violation of any provision of this Agreement or the
Institution Merger Agreement, except, in every case, as may be required by
applicable Law;

        (b)  take any action, or amend the Sterling Articles of Incorporation or
Bylaws, the effect of which would be to materially and adversely affect the
rights or powers of shareholders generally;

        (c)  take or omit to take any other action that would materially
adversely affect or materially delay the ability of Sterling to obtain the
Requisite Regulatory Approvals or otherwise materially adversely affect
Sterling's ability to consummate the transactions contemplated by this
Agreement; or

        (d)  agree or commit to do any of the actions set forth in clauses (a) -
(c) of this Section 5.2.

        The consent of Empire to any action by Sterling or Sterling Savings Bank
that is not permitted by any of the preceding paragraphs shall be evidenced only
by a writing signed by the President or any Executive or Senior Vice President
of Empire.

        5.3    MERGER COVENANTS.    

        (a)  Notwithstanding that Empire believes that it has established all
reserves and taken all provisions for possible loan losses required by GAAP and
applicable Laws, Empire recognizes that Sterling may have adopted different
loan, accrual and reserve policies (including loan classifications and levels of
reserves for possible loan losses). In that regard, and in general, from and
after the date of this Agreement to the Effective Time, Empire and Sterling
shall consult and cooperate with each other in order to formulate the plan of
integration for the Merger, including, among other things, with respect to
conforming immediately prior to the Effective Time, based upon such
consultation, Empire's loan, accrual and reserve policies to those policies of
Sterling to the extent consistent with GAAP.

27

--------------------------------------------------------------------------------



        (b)  Empire and Sterling shall cooperate and use their best reasonable
efforts to terminate or withdraw from Empire's Financial Institutions Thrift
Plan, Financial Institutions Retirement Fund, MRDP, Stock Option Plan, Employee
Stock Ownership Plan and all other Plans at or as soon as reasonably practicable
after the Effective Time. Sterling agrees, subject to applicable Laws and the
Plan documents, to allow any unallocated shares of Empire Common Stock in the
Empire ESOP (following retirement of all borrowings of the Empire ESOP) to be
allocated to participants and, with respect to the Financial Institutions
Retirement Fund, to cause any overfunding to be allocated to participants.


ARTICLE VI
ADDITIONAL AGREEMENTS


        6.1    REGULATORY MATTERS.    

        (a)  Upon the execution and delivery of this Agreement, Sterling and
Empire shall promptly cause the Registration Statement to be prepared and filed
with the SEC. Sterling and Empire shall use their reasonable best efforts to
have the Registration Statement declared effective by the SEC as soon as
possible after the filing thereof. The parties shall cooperate in responding to
and considering any questions or comments from the SEC staff regarding the
information contained in the Registration Statement. If at any time after the
Registration Statement is filed with the SEC, and prior to the Closing Date, any
event relating to Empire is discovered by Empire which should be set forth in an
amendment of, or a supplement to, the Registration Statement, Empire shall
promptly inform Sterling, and shall furnish Sterling with all necessary
information relating to such event, whereupon Sterling shall promptly cause an
appropriate amendment to the Registration Statement to be filed with the SEC.
Upon the effectiveness of such amendment, each of Empire and Sterling (if prior
to the meeting of the stockholders of Empire pursuant to Section 6.3 hereof)
will take all necessary action as promptly as practicable to permit an
appropriate amendment or supplement to be transmitted to its stockholders
entitled to vote at such meeting. Sterling shall also use reasonable best
efforts to obtain all necessary state securities law or "Blue Sky" permits and
approvals required to carry out the transactions contemplated by this Agreement
and the Institution Merger Agreement and Empire shall furnish all information
concerning Empire and the holders of Empire Common Stock as may be reasonably
requested in connection with any such action.

        (b)  The parties hereto shall cooperate with each other and use their
best efforts to promptly prepare and file all necessary documentation, to effect
all applications, notices, petitions and filings, and to obtain as promptly as
practicable all permits, consents, approvals and authorizations of all third
parties and Governmental Entities which are necessary or advisable to consummate
the transactions contemplated by this Agreement (including without limitation
the Merger and the Institution Merger). Empire and Sterling shall have the right
to review in advance, and to the extent practicable each will consult the other
on, in each case subject to applicable Laws relating to the exchange of
information, all the information relating to Empire or Sterling, as the case may
be, which appears in any filing made with, or written materials submitted to,
any third party or any Governmental Entity in connection with the transactions
contemplated by this Agreement. In exercising the foregoing right, each of the
parties hereto shall act reasonably and as promptly as practicable. The parties
hereto agree that they will consult with each other with respect to the
obtaining of all permits, consents, approvals and authorizations of all third
parties and Governmental Entities necessary or advisable to consummate the
transactions contemplated by this Agreement and each party will keep the other
apprised of the status of matters relating to consummation of the transactions
contemplated herein. Sterling shall be primarily responsible for the preparation
and timely filing of all applications seeking the Required Regulatory Approvals.

28

--------------------------------------------------------------------------------




Sterling shall provide Empire with a copy of all such filings and all
correspondence in respect of such applications.

        (c)  Empire shall, upon request, furnish Sterling with all information
concerning Empire and its directors, officers and stockholders and such other
matters as may be reasonably necessary or advisable in connection with the
Registration Statement or any other statement, filing, notice or application
made by or on behalf of Sterling to any Governmental Entity in connection with
the Merger or the other transactions contemplated by this Agreement.

        (d)  Sterling and Empire shall promptly advise each other upon receiving
any communication from any Governmental Entity whose consent or approval is
required for consummation of the transactions contemplated by this Agreement
which causes such party to believe that there is a reasonable likelihood that
any Requisite Regulatory Approval (as defined in Section 7.1(c) hereof) will not
be obtained or that the receipt of any such approval will be materially delayed.

        6.2    ACCESS TO INFORMATION.    

        (a)  Upon reasonable notice and subject to applicable Laws relating to
the exchange of information, Empire shall accord to the officers, employees,
accountants, counsel and other representatives of Sterling, access, during
normal business hours during the period prior to the Effective Time, to all its
and Empire Bank's properties, books, contracts, commitments and records and,
during such period, Empire shall make available to Sterling (i) a copy of each
report, schedule, registration statement and other document filed or received by
it (including Empire Bank) during such period pursuant to the requirements of
federal securities laws or federal or state banking laws and (ii) all other
information concerning its (including Empire Bank) business, properties and
personnel as Sterling may reasonably request. Sterling shall receive notice of
all meetings of the Empire and Empire Bank's Board of Directors and any
committees thereof, and of any management committees (in all cases, at least as
timely as all Empire and Empire Bank, as the case may be, representatives to
such meetings are required to be provided notice). Sterling will hold all such
information in confidence to the extent required by, and in accordance with, the
provisions of the confidentiality agreement which Sterling entered into with
Empire dated June 30, 2002 (the "Confidentiality Agreement").

        (b)  Upon reasonable notice and subject to applicable Laws relating to
the exchange of information, Sterling shall afford to the officers, employees,
accountants, counsel and other representatives of Empire, access, during normal
business hours during the period prior to the Effective Time, to such
information regarding Sterling as shall be reasonably necessary for Empire to
fulfill its obligations pursuant to this Agreement or which may be reasonably
necessary for Empire to confirm that the representations and warranties of
Sterling contained herein are true and correct and that the covenants of
Sterling contained herein have been performed in all material respects. Empire
will hold all such information in confidence to the extent required by, and in
accordance with, the provisions of the Confidentiality Agreement.

        (c)  No investigation by either of the parties or their respective
representatives shall affect the representations and warranties of the other set
forth herein.

        (d)  Empire shall provide Sterling with true, correct and complete
copies of all financial and other information relating to the business or
operations of Empire or Empire Bank that is provided to directors of Empire and
Empire Bank in connection with meetings of their Boards of Directors or
committees thereof.

        6.3    STOCKHOLDER MEETINGS.    

        Empire shall take all steps necessary to duly call, give notice of,
convene and hold the Empire Meeting within 40 days after the Registration
Statement becomes effective for the purpose of voting

29

--------------------------------------------------------------------------------


upon the approval of this Agreement and the Merger. Management and the Board of
Directors of Empire shall recommend to Empire's stockholders approval of this
Agreement, including the Merger, and the transactions contemplated hereby,
together with any matters incident thereto; and in each case shall oppose any
third party proposal or other action that is inconsistent with this Agreement or
the consummation of the transactions contemplated hereby (subject in each case
to compliance with the provisions of Section 5.1(e)). Empire and Sterling shall
coordinate and cooperate with respect to the foregoing matters.

        6.4    LEGAL CONDITIONS TO MERGER.    

        Each of Sterling and Empire shall use their reasonable best efforts
(a) to take, or cause to be taken, all actions reasonably necessary, proper or
advisable to comply promptly with all legal requirements which may be imposed on
such party with respect to the Merger and, subject to the conditions set forth
in Article VII hereof, to consummate the transactions contemplated by this
Agreement and (b) to obtain (and to cooperate with the other party to obtain)
any consent, authorization, order or approval of, or any exemption by, any
Governmental Entity and any other third party which is required to be obtained
by Empire or Sterling in connection with the Merger and the other transactions
contemplated by this Agreement.

        6.5    STOCK EXCHANGE LISTING.    

        Sterling shall use its reasonable best efforts to cause the shares of
Sterling Common Stock to be issued in the Merger and pursuant to options
referred to herein to be approved for quotation on NASDAQ (or such other
exchange on which the Sterling Common Stock has become listed, or approved for
listing) prior to or at the Effective Time.

        6.6    EMPLOYEES.    

        (a)  To the extent permissible under the applicable provisions of the
Code and ERISA, for purposes of crediting periods of service for eligibility to
participate and vesting, but not for benefit accrual purposes, under employee
pension benefit plans (within the meaning of ERISA Section 3(2)) maintained by
Sterling or Sterling Savings Bank, as applicable, individuals who are employees
of Empire or Empire Bank at the Effective Time will be credited with periods of
service with Empire or Empire Bank before the Effective Time (including service
with any predecessor employer for which service credit was given under similar
employee benefit plans of Empire or Empire Bank) as if such service had been
with Sterling or Sterling Savings Bank, as applicable. Similar credit shall also
be given by Sterling or Sterling Savings Bank in calculating other retirement
plan, vacation and similar benefits for such employees of Empire or Empire Bank
after the Merger. Sterling will or will cause Sterling Savings Bank to (i) give
credit to employees of Empire and Empire Bank, with respect to the satisfaction
of the limitations as to pre-existing condition exclusions and waiting periods
for participation and coverage which are applicable under the welfare benefit
plans of Sterling or Sterling Savings Bank, equal to the credit that any such
employee had received as of the Effective Time towards the satisfaction of any
such limitations and waiting periods under the comparable welfare benefit plans
of Empire and Empire Bank and (ii) provide each employee of Empire and Empire
Bank with credit for any co-payment and deductibles paid prior to the Effective
Time in satisfying any deductible or out-of-pocket requirements.

        (b)  Sterling will cause Sterling Savings Bank to offer a position of
at-will employment to each of Empire Bank's personnel (other than Mr. Ruegamer
and up to eight other employees) in good standing as of the Effective Time.

30

--------------------------------------------------------------------------------




        6.7    INDEMNIFICATION.    

        (a)  In the event of any threatened or actual claim, action, suit,
proceeding or investigation, whether civil, criminal or administrative, in which
any person who is now, or has been at any time prior to the date of this
Agreement, or who becomes prior to the Effective Time, a director or officer or
employee of Empire or Empire Bank (the "Indemnified Parties") is, or is
threatened to be, made a party based in whole or in part on, or arising in whole
or in part out of, or pertaining to (i) the fact that he is or was a director,
officer or employee of Empire or Empire Bank or any of their respective
predecessors or (ii) this Agreement or any of the transactions contemplated
hereby, whether in any case asserted or arising before or after the Effective
Time, the parties hereto agree to cooperate and use their best efforts to defend
against and respond thereto. It is understood and agreed that, after the
Effective Time, Sterling shall indemnify and hold harmless, as and to the
fullest extent permitted by applicable Law, each such Indemnified Party against
any losses, claims, damages, liabilities, costs, expenses including reasonable
attorney's fees and expenses in advance of the final disposition of any claim,
suit, proceeding or investigation to each Indemnified Party to the fullest
extent permitted by Law (upon receipt of any undertaking required by applicable
Law from such Indemnified Party to repay such advanced expenses if it is
determined by a final and non-appealable judgment of a court of competent
jurisdiction that such Indemnified Party was not entitled to indemnification
hereunder), judgments, fines and amounts paid in settlement in connection with
any such threatened or actual claim, action, suit, proceeding or investigation,
and in the event of any such threatened or actual claim, action, suit,
proceeding or investigation (whether asserted or arising before or after the
Effective Time), the Indemnified Parties may retain counsel reasonably
satisfactory to Sterling; provided, however, that (1) Sterling shall have the
right to assume the defense thereof and upon such assumption Sterling shall not
be liable to any Indemnified Party for any legal expenses of other counsel or
any other expenses subsequently incurred by any Indemnified Party in connection
with the defense thereof, except that if Sterling elects not to assume such
defense or counsel for the Indemnified Parties reasonably advises the
Indemnified Parties that there are issues which raise conflicts of interest
between Sterling and the Indemnified Parties, the Indemnified Parties may retain
counsel reasonably satisfactory to Sterling, and Sterling shall pay the
reasonable fees and expenses of such counsel for the Indemnified Parties,
(2) Sterling shall be obligated pursuant to this paragraph to pay for only one
firm of counsel for each Indemnified Party, and (3) Sterling shall not be liable
for any settlement effected without its prior written consent (which consent
shall not be unreasonably withheld or delayed). Any Indemnified Party wishing to
claim indemnification under this Section 6.7, upon learning of any such claim,
action, suit, proceeding or investigation, shall notify Sterling thereof;
provided, however, that the failure to so notify shall not affect the
obligations of Sterling under this Section 6.7 except to the extent such failure
to notify materially prejudices Sterling. Sterling's obligations under this
Section 6.7 shall continue in full force and effect for a period of six years
from the Effective Time; provided, however, that all rights to indemnification
in respect of any claim asserted or made within such period shall continue until
the final disposition of such claim.

        (b)  Sterling shall use commercially reasonable efforts to cause the
persons serving as officers and directors of Empire immediately prior to the
Effective Time to be covered by a directors' and officers' liability insurance
policy ("Tail Insurance") of substantially the same coverage and amounts
containing terms and conditions which are generally not less advantageous than
Empire's current policy with respect to acts or omissions occurring prior to the
Effective Time which were committed by such officers and directors in their
capacity as such for a period not less than one year.

31

--------------------------------------------------------------------------------




        6.8    SUBSEQUENT INTERIM AND ANNUAL FINANCIAL STATEMENTS.    

        As soon as reasonably available, but in no event later than the SEC
filing deadlines, Sterling will deliver to Empire and Empire will deliver to
Sterling their respective Quarterly and Annual Reports, as filed with the SEC
under the Exchange Act. Each party shall deliver to the other any Current
Reports on Form 8-K promptly after filing such reports with the SEC.

        6.9    ADDITIONAL AGREEMENTS.    

        In case at any time after the Effective Time any further action is
necessary or desirable to carry out the purposes of this Agreement, or to vest
the Surviving Corporation or the Surviving Institution with full title to all
properties, assets, rights, approvals, immunities and franchises of any of the
parties to the Merger, or the constituent parties to the Institution Merger, as
the case may be, the proper officers and directors of each party to this
Agreement and Sterling's Subsidiaries and Empire Bank shall take all such
necessary action as may be reasonably requested by Sterling.

        6.10    ADVICE OF CHANGES.    

        Sterling and Empire shall promptly advise the other party of any change
or event that, individually or in the aggregate, has had or would be reasonably
certain to have a Material Adverse Effect on it or to cause or constitute a
material breach of any of its representations, warranties or covenants contained
herein. From time to time prior to the Effective Time, each party will promptly
supplement or amend its disclosure schedule delivered in connection with the
execution of this Agreement to reflect any matter which, if existing, occurring
or known at the date of this Agreement, would have been required to be set forth
or described in such disclosure schedule or which is necessary to correct any
information in such disclosure schedule which has been rendered inaccurate
thereby. No supplement or amendment to such disclosure schedule shall have any
effect for the purpose of determining satisfaction of the conditions set forth
in Sections 7.2(a) or 7.3(a) hereof, as the case may be, or the compliance by
Empire or Sterling, as the case may be, with the respective covenants set forth
in Sections 5.1 and 5.2 hereof.

        6.11    CURRENT INFORMATION.    

        During the period from the date of this Agreement to the Effective Time,
Empire will cause one or more of its designated representatives to confer on a
regular and frequent basis (not less than monthly) with representatives of
Sterling and to report the general status of the ongoing operations of Empire.
Empire will promptly notify Sterling of any material change in the normal course
of business or in the operation of the properties of Empire and of any
governmental complaints, investigations or hearings (or communications
indicating that the same may be contemplated), or the institution or the threat
of litigation involving Empire, and will keep Sterling fully informed of such
events.

        6.12    EXECUTION AND AUTHORIZATION OF INSTITUTION MERGER AGREEMENT.    

        Prior to the Effective Time, (a) Sterling and Empire shall each approve
the Institution Merger Agreement as the sole stockholder of Sterling Savings
Bank and Empire Bank, respectively, and (b) Empire Bank shall execute and
deliver the Institution Merger Agreement.

        6.13    CHANGE IN STRUCTURE.    

        Sterling may, prior to the time the Proxy Statement/Prospectus is mailed
to the Empire stockholders, elect to modify the structure of the transactions
contemplated by this Agreement as noted herein so long as (i) there are no
adverse tax consequences to the Empire stockholders as a result of such
modification, (ii) the consideration to be paid to the Empire stockholders under
this Agreement is not thereby changed or reduced in amount, and (iii) such
modification will not delay or jeopardize receipt of any Requisite Regulatory
Approvals. In the event that the structure of the Merger is modified pursuant to
this Section 6.13, the parties agree to modify this Agreement and the various

32

--------------------------------------------------------------------------------


exhibits hereto to reflect such revised structure. In such event, Sterling shall
prepare appropriate amendments to this Agreement and the exhibits hereto for
execution by the parties hereto. Empire agrees to cooperate fully with Sterling
to effect such amendments.

        6.14    TRANSACTION EXPENSES OF EMPIRE.    

        As promptly as practicable after the execution of this Agreement, Empire
will provide to Sterling an estimate of the expenses Empire expects to incur in
connection with the Merger, and shall keep Sterling reasonably informed of
material changes in such estimate.

        6.15    AFFILIATE AGREEMENTS.    

        (a)  Not later than the 15th day prior to the mailing of the Proxy
Statement/Prospectus, Empire shall deliver to Sterling a schedule of each person
that, to the best of its knowledge, is or is reasonably likely to be, as of the
date of the Empire stockholder meeting called pursuant to Section 6.3, deemed to
be an affiliate of it (each, an "Empire Affiliate") as that term is used in
Rule 145 under the Securities Act or SEC Accounting Series Releases 130 and 135.

        (b)  Empire shall use its reasonable best efforts to cause each person
who may be deemed to be an Empire Affiliate to execute and deliver to Sterling
on or before the date of mailing of the Proxy Statement/Prospectus, an agreement
in the form attached hereto as Exhibit D.

33

--------------------------------------------------------------------------------




ARTICLE VII
CONDITIONS PRECEDENT


        7.1    CONDITIONS TO EACH PARTY'S OBLIGATION TO EFFECT THE MERGER.

        The respective obligation of each party to effect the Merger shall be
subject to the satisfaction at or prior to the Effective Time of the following
conditions:

        (a)    Stockholder Approvals.    This Agreement and the Merger shall
have been approved and adopted by the requisite vote of the Empire stockholders.

        (b)    Stock Exchange Listing.    The shares of Sterling Common Stock
which shall be issued in the Merger upon consummation of the Merger shall have
been authorized for quotation on NASDAQ (or such other exchange on which the
Sterling Common Stock may become listed).

        (c)    Other Approvals.    All regulatory approvals required to
consummate the transactions contemplated hereby shall have been obtained and
shall remain in full force and effect and all statutory waiting periods in
respect thereof shall have expired (all such approvals and the expiration of all
such waiting periods being referred to herein as the "Requisite Regulatory
Approvals").

        (d)    Registration Statement.    The Registration Statement shall have
become effective under the Securities Act, and no stop order suspending the
effectiveness of the Registration Statement shall have been issued and no
proceedings for that purpose shall have been initiated or threatened by the SEC.

        (e)    No Injunctions or Restraints; Illegality.    No order, injunction
or decree issued by any court or agency of competent jurisdiction or other legal
restraint or prohibition (an "Injunction") preventing the consummation of the
Merger or any of the other transactions contemplated by this Agreement or the
Certificate of Merger shall be in effect. No statute, rule, regulation, order,
Injunction or decree shall have been enacted, entered, promulgated or enforced
by any Governmental Entity which prohibits, restricts or makes illegal
consummation of the Merger. No proceeding initiated by any Governmental Entity
seeking an Injunction shall be pending.

        (f)    Federal Tax Opinion.    Sterling shall have received an opinion
from Witherspoon, Kelley, Davenport & Toole, P.S. to Sterling, and Empire shall
have received an opinion from Holland & Hart, LLP, counsel to Empire, in form
and substance reasonably satisfactory to Sterling and Empire, respectively,
dated the date of the Effective Time, in each case, substantially to the effect
that on the basis of facts, representations, and assumptions set forth in such
opinion which are consistent with the state of facts existing at the Effective
Time, the Merger will be treated for federal income tax purposes as a
reorganization within the meaning of Section 368(a) of the Code and each of
Sterling and Empire will be a party to the reorganization with the meaning of
Section 368(b) of the Code and that, accordingly, for federal income tax
purposes, (i) no gain or loss will be recognized by Sterling or Empire as a
result of the Merger, (ii) no gain or loss will be recognized by the
stockholders of Empire who exchange all of their Empire Common Stock solely for
Sterling Common Stock pursuant to the Merger (except with respect to cash
received in lieu of a fractional share interest in Sterling Common Stock), and
(iii) the aggregate tax basis of the Sterling Common Stock received by
stockholders who exchange all of their Empire Common Stock solely for Sterling
Common Stock pursuant to the Merger will be the same as the aggregate tax basis
of the Empire Common Stock surrendered in exchange therefor (reduced by any
amount allocable to a fractional share interest for which cash is received). In
rendering such opinion, such counsel shall require and, to the extent such
counsel deems necessary or appropriate, may rely upon representations and
covenants, including those contained in certificates of officers of Empire,
Sterling, their respective affiliates and others.

34

--------------------------------------------------------------------------------




        7.2    CONDITIONS TO OBLIGATIONS OF STERLING.    

        The obligation of Sterling to effect the Merger is also subject to the
satisfaction or waiver by Sterling at or prior to the Effective Time of the
following conditions:

        (a)    Representations and Warranties.    The representations and
warranties of Empire set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Closing Date as though made on and as
of the Closing Date; provided, however, that for purposes of this paragraph,
such representations and warranties shall be deemed to be true and correct,
unless the failure or failures of such representations and warranties to be so
true and correct, individually or in the aggregate, would have a Material
Adverse Effect on Empire. Sterling shall have received a certificate signed on
behalf of Empire by each of the President and Chief Executive Officer and the
Chief Financial Officer of Empire to the foregoing effect.

        (b)    Performance of Covenants and Agreements of Empire.    Empire
shall have performed in all material respects all covenants and agreements
required to be performed by it under this Agreement at or prior to the Closing
Date. Sterling shall have received a certificate signed on behalf of Empire by
each of the President and Chief Executive Officer and the Chief Financial
Officer of Empire to such effect.

        (c)    Stockholders Agreement.    On and effective as of the date of
this Agreement, Sterling shall have received from each member of the Empire
Board who is a Empire stockholder and each executive officer of Empire who owns
beneficially at least 2,000 shares of Empire Common Stock on the date hereof
agreements in the form attached hereto as Exhibit E (the "Stockholders
Agreement").

        (d)    Burdensome Condition.    There shall not be any action taken, or
any statute, rule, regulation or order enacted, entered, enforced or deemed
applicable to the transactions contemplated by this Agreement, by any
Governmental Entity, in connection with the grant of a Requisite Regulatory
Approval or otherwise, which imposes any restriction or condition which would be
reasonably likely to have or result in a Material Adverse Effect on Empire,
Sterling or the Surviving Company.

        (e)    Director Resignations.    Sterling shall have received
resignations from each director of Empire and each of its Subsidiaries.

        (f)    Employment or Consulting Agreements.    Sterling shall have
entered into satisfactory employment or consulting contracts with William H.
Ruegamer, Kenneth P. Cochran and Cathy Hanser.

        7.3    CONDITIONS TO OBLIGATIONS OF EMPIRE.    

        The obligation of Empire to effect the Merger is also subject to the
satisfaction or waiver by Empire at or prior to the Effective Time of the
following conditions:

        (a)    Representations and Warranties.    The representations and
warranties of Sterling set forth in this Agreement shall be true and correct as
of the date of this Agreement and as of the Closing Date as though made on and
as of the Closing Date; provided, however, that for purposes of this paragraph,
such representations and warranties shall be deemed to be true and correct,
unless the failure or failures of such representations and warranties to be so
true and correct, individually or in the aggregate, would have a Material
Adverse Effect on Sterling. Empire shall have received a certificate signed on
behalf of Sterling by each of the President and Chief Executive Officer and the
Chief Financial Officer of Sterling to the foregoing effect.

        (b)    Performance of Covenants and Agreements of Sterling.    Sterling
shall have performed in all material respects all covenants and agreements
required to be performed by it under this

35

--------------------------------------------------------------------------------




Agreement at or prior to the Closing Date. Empire shall have received a
certificate signed on behalf of Sterling by each of the President and Chief
Operating Officer and the Chief Financial Officer of Sterling to such effect.


ARTICLE VIII
TERMINATION AND AMENDMENT


        8.1    TERMINATION.    

        This Agreement may be terminated at any time prior to the Effective
Time, whether before or after approval of this Agreement by the stockholders of
Empire:

        (a)  by mutual consent of Sterling and Empire in a written instrument,
if the Board of Directors of each so determines by a vote of a majority of the
members of its entire Board;

        (b)  by either Sterling or Empire upon written notice to the other party
15 days after the date on which any request or application for a Requisite
Regulatory Approval shall have been denied or withdrawn at the request or
recommendation of the Governmental Entity which must grant such Requisite
Regulatory Approval, unless within the 15-day period following such denial or
withdrawal the parties agree to file, and have filed with the applicable
Governmental Entity, a petition for rehearing or an amended application,
provided, however, that no party shall have the right to terminate this
Agreement, if such denial or request or recommendation for withdrawal shall be
due to the failure of the party seeking to terminate this Agreement to perform
or observe the covenants and agreements of such party set forth herein;

        (c)  by either Sterling or Empire if the Merger shall not have been
consummated on or before June 30, 2003, unless the failure of the Closing to
occur by such date shall be due to the failure of the party seeking to terminate
this Agreement to perform or observe the covenants and agreements of such party
set forth herein;

        (d)  by either Sterling or Empire (provided that Empire is not in breach
of its obligations under Section 6.3 hereof) if the approval of the stockholders
of Empire required for the consummation of the Merger as contemplated by this
Agreement shall not have been obtained by reason of the failure to obtain the
required vote at the Empire Meeting, after an Acquisition Transaction or a bona
fide proposal for an Acquisition Transaction (whether or not conditional) has
been publicly disclosed;

        (e)  by either Sterling or Empire (provided that the terminating party
is not then in breach of any representation, warranty, covenant or other
agreement contained herein that, individually or in the aggregate, would give
the other party the right to terminate this Agreement) if there shall have been
a breach of any of the representations or warranties set forth in this Agreement
on the part of the other party, if such breach, individually or in the
aggregate, has had or would be reasonably certain to have a Material Adverse
Effect on the breaching party and such breach shall not have been cured within
30 days following receipt by the breaching party of written notice of such
breach from the other party hereto or such breach, by its nature, cannot be
cured prior to the Closing;

        (f)    by either Sterling or Empire (provided that the terminating party
is not then in breach of any representation, warranty, covenant or other
agreement contained herein that, individually or in the aggregate, would give
the other party the right to terminate this Agreement) if there shall have been
a material breach of any of the covenants or agreements set forth in this
Agreement on the part of the other party and such breach shall not have been
cured within 30 days following receipt by the breaching party of written notice
of such breach from the other party hereto or such breach, by its nature, cannot
be cured prior to the Closing;

36

--------------------------------------------------------------------------------




        (g)  by either Sterling or Empire, if the Board of Directors of the
other party shall have withdrawn, modified or changed in a manner adverse to the
terminating party its approval or recommendation of this Agreement and the
transactions contemplated thereby; and

        (h)  by Empire or Sterling in connection with the execution of an
agreement providing for an Acquisition Transaction, provided that: (i) Empire
has complied with all provisions in Section 5.1(e) and (ii) Empire's Board of
Directors by the vote of a majority thereof has determined in its good faith
judgment, taking into account all financial, regulatory, legal and other aspects
of such Acquisition Transaction and after receiving the written opinion, with
only customary qualifications, of Davidson that the financial value of the
consideration provided for in such Acquisition Transaction exceeds the financial
value of the consideration for the Merger, that the said Acquisition Transaction
is: (X) reasonably capable of being completed and (Y) superior from a financial
point of view to the holders of Empire Common Stock than the transactions
contemplated by this Agreement, taking into account all the terms and conditions
of this Agreement and having negotiated in good faith with Sterling to make such
adjustments in the terms and conditions of this Agreement as would enable
Sterling to proceed with the transactions contemplated herein on such adjusted
terms.

        8.2    EFFECT OF TERMINATION.    

        (a)  In the event of termination of this Agreement by either Sterling or
Empire as provided in Section 8.1 hereof, this Agreement shall forthwith become
void and have no effect except (i) the last sentences of Sections 6.2(a) and
6.2(b) and Sections 8.2, 9.2 and 9.3 hereof shall survive any termination of
this Agreement, and (ii) notwithstanding anything to the contrary contained in
this Agreement, no party shall be relieved or released from any liabilities or
damages arising out of its willful or intentional breach of any provision of
this Agreement.

        (b)  If Sterling has terminated this Agreement pursuant to Sections
8.1(d), 8.1(e), 8.1(f) or 8.1(g), or Sterling or Empire has terminated this
Agreement pursuant to Section 8.1(h) hereof, Empire shall pay to Sterling a fee
(the "Empire Termination Fee") of $1.2 million. Notwithstanding the foregoing
sentence, if Sterling has terminated this Agreement pursuant to Sections 8.1(e)
or 8.1(f) but the breach by Empire giving rise to the said termination was not
willful on the part of Empire, the Empire Termination Fee shall be reduced to
$150,000. The Empire Termination Fee shall be payable by Empire to Sterling
within two business days following written notice of a demand therefore and
shall be made by wire transfer of immediately available funds to an account
designated by Sterling in the said notice.

        (c)  Sterling and Empire agree that the agreements contained in this
Section 8.2 are intended to increase the likelihood that the transactions
contemplated by this Agreement will occur in accordance herewith, are an
integral part of the transactions contemplated by this Agreement and that
without such agreements they would not have entered into this Agreement. If
Empire fails to pay the amounts due under paragraphs (b) or (c) of this
Section 8.2 within the time periods specified therein, Empire shall pay the
costs and expenses (including legal fees and expenses) incurred by Sterling in
connection with any action, including the filing of any lawsuit, taken to
collect payment of such amounts, together with interest on the amount of such
amounts at the publicly announced prime rate of Bank of America from the date
such amounts were required to be paid.

        8.3    AMENDMENT.    

        Subject to compliance with applicable Law, this Agreement may be amended
by the parties hereto, by action taken or authorized by their respective Boards
of Directors, at any time before or after approval of the matters presented in
connection with the Merger by the stockholders of Empire; provided, however,
that after any approval of the transactions contemplated by this Agreement by

37

--------------------------------------------------------------------------------


Empire's stockholders, there may not be, without further approval of such
stockholders, any amendment of this Agreement which reduces the amount or
changes the form of the consideration to be delivered to Empire stockholders
hereunder other than as contemplated by this Agreement. This Agreement may not
be amended except by an instrument in writing signed on behalf of each of the
parties hereto.

        8.4    EXTENSION; WAIVER.    

        At any time prior to the Effective Time, the parties hereto, by action
taken or authorized by their respective Boards of Directors, may, to the extent
legally allowed, (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party, but such extension or waiver
or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.


ARTICLE IX
GENERAL PROVISIONS


        9.1    CLOSING.    

        Subject to the terms and conditions of this Agreement, the closing of
the Merger (the "Closing") will take place at 10:00 a.m. at the offices of
Witherspoon, Kelley, Davenport & Toole, P.S. on December 31, 2002 or such other
date, place and time as the parties may agree (the "Closing Date").

38

--------------------------------------------------------------------------------



        9.2    NONSURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.    

        None of the representations, warranties, covenants and agreements in
this Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time, except for those covenants and agreements contained
herein or therein which by their terms apply in whole or in part after the
Effective Time.

        9.3    EXPENSES.    

        All costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expense.

        9.4    NOTICES.    

        All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally, mailed by registered or certified
mail (return receipt requested) or delivered by an express courier (with
confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

(a)if to Sterling, to:
Sterling Financial Corporation
111 North Wall Street
Spokane, Washington 99201
Attn.: Daniel G. Byrne
Senior Vice President-Finance

WITH A COPY TO:

Witherspoon, Kelley, Davenport & Toole, P.S.
422 West Riverside Avenue, Suite 1100
Spokane, Washington 99201
Attn.: Donald J. Lukes, Esq.

and

(b)if to Empire, to:
Empire Federal Bancorp, Inc.
123 South Main Street
Livingston, Montana 59047
Attn.: William H. Ruegamer
President and Chief Executive Officer

WITH A COPY TO:

David R. Chisholm
Christian, Samson, Jones & Chisholm, PLLC
310 W. Spruce
P.O. Box 8479
Missoula, MT 59807

        9.5    INTERPRETATION.    

        When a reference is made in this Agreement to Sections, Exhibits or
Schedules, such reference shall be to a Section of or an Exhibit or Schedule to
this Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
"include", "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation". No provision of this
Agreement shall be construed to require Sterling,

39

--------------------------------------------------------------------------------


Empire or any of their respective Subsidiaries or affiliates to take any action
that would violate any applicable Law, rule or regulation.

        9.6    COUNTERPARTS.    

        This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

        9.7    ENTIRE AGREEMENT.    

        This Agreement (including the disclosure schedules, documents and the
instruments referred to herein) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof, other than the
Confidentiality Agreement, the Institution Merger Agreement and the Certificate
of Merger.

        9.8    GOVERNING LAW.    

        This Agreement shall be governed and construed in accordance with the
laws of the State of Washington, without regard to any applicable conflicts of
law rules.

        9.9    ENFORCEMENT OF AGREEMENT.    

        The parties hereto agree that irreparable damage would occur in the
event that the provisions of this Agreement were not performed in accordance
with its specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an Injunction or Injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
thereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

        9.10    SEVERABILITY.    

        Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

        9.11    PUBLICITY.    

        Except as otherwise required by Law or the rules of NASDAQ (or such
other exchange on which the Sterling Common Stock may become listed), so long as
this Agreement is in effect, neither Sterling nor Empire shall, or shall permit
any of Sterling's Subsidiaries or Empire Bank to, issue or cause the publication
of any press release or other public announcement with respect to, or otherwise
make any public statement concerning, the transactions contemplated by this
Agreement or the Institution Merger Agreement without the consent of the other
party, which consent shall not be unreasonably withheld.

        9.12    ASSIGNMENT; LIMITATION OF BENEFITS.    

        Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of Law or otherwise) without the prior written consent of the other parties.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns. Except as otherwise specifically provided in Section 6.7 hereof,
this Agreement (including the documents and instruments referred to herein) is
not intended to confer upon any person other than

40

--------------------------------------------------------------------------------


the parties hereto any rights or remedies hereunder, and the covenants,
undertakings and agreements set out herein shall be solely for the benefit of,
and shall be enforceable only by, the parties hereto and their permitted
assigns.

        IN WITNESS WHEREOF, Sterling and Empire have caused this Agreement to be
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 
   
   
    STERLING FINANCIAL CORPORATION
 
 
 
 
      By            

--------------------------------------------------------------------------------

    HAROLD B. GILKEY
    Chairman and Chief Executive Officer
 
 
 
 
      EMPIRE FEDERAL BANCORP, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

    WILLIAM H. RUEGAMER
    President and Chief Executive Officer

41

--------------------------------------------------------------------------------


EXHIBIT A
INSTITUTION MERGER AGREEMENT
BETWEEN
STERLING SAVINGS BANK
AND
EMPIRE BANK


        THIS INSTITUTION MERGER AGREEMENT (the "Plan") is dated as of
the            day of                        , 2002, by and between Sterling
Savings Bank, a Washington State-chartered savings and loan association
("Sterling Savings Bank"), and Empire Bank, a federally chartered savings and
loan association ("Empire Bank").

        WHEREAS, pursuant to the Agreement and Plan of Merger (the "Agreement")
dated as of                        , 2002, by and among Sterling Financial
Corporation, a Washington corporation and 100% shareholder of Sterling Savings
Bank ("Sterling"), and Empire Federal Bancorp, Inc., a Delaware corporation and
100% shareholder of Empire Bank ("Empire"), Sterling and Empire will cause
Empire Bank to merge with and into Sterling Savings Bank (the "Merger");

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Sterling Savings Bank and Empire
Bank hereby agree that, subject to the terms and conditions hereinafter set
forth, and in accordance with all applicable Laws and regulations, Empire Bank
shall be merged with and into Sterling Savings Bank on the Effective Date (as
hereinafter defined) (the "Consolidation"). The parties hereto do hereby agree
and covenant as follows:

        1.    CONDITIONS OF APPROVAL.    

        The Consolidation shall not become effective unless and until all terms
and conditions to such effectiveness contained in the Agreement, which
conditions are incorporated herein by reference, shall have been satisfied or
waived and the Merger shall have become effective.

        2.    IDENTITY OF RESULTING INSTITUTION.    

        The resulting institution as a result of the Consolidation shall be
Sterling Savings Bank.

        3.    ARTICLES OF ASSOCIATION, BYLAWS AND FACILITIES OF CONTINUING
INSTITUTION.    

        On the Effective Date and until thereafter amended in accordance with
Law, the Charter of Sterling Savings Bank shall be the Charter of Empire Bank as
in effect on the Effective Date. Until altered, amended or repealed as therein
provided and in the Charter of Sterling Savings Bank, the Bylaws of Sterling
Savings Bank shall be the Bylaws of Empire Bank as in effect on the Effective
Date. Unless and until changed by the Board of Directors of Sterling Savings
Bank, the main office of Sterling Savings Bank shall be the main office of
Empire Bank as of the Effective Date. The established offices and facilities of
Empire Bank immediately prior to the Consolidation shall become established
offices and facilities of Sterling Savings Bank. Until thereafter changed in
accordance with the Law or the Charter or Bylaws of Sterling Savings Bank, all
corporate acts, plans, policies, contracts, approvals and authorizations of
Empire Bank and its respective shareholders, boards of directors, committees
elected or appointed thereby, officers and agents, which were valid and
effective immediately prior to the Effective Date, shall be taken for all
purposes as the acts, plans, policies, contracts, approvals and authorizations
of Sterling Savings Bank and shall be as effective and binding thereon as the
same were with respect to Empire Bank as of the Effective Date.

        4.    EFFECT OF CONSOLIDATION.    

        On the Effective Date, the corporate existence of Empire Bank shall, as
provided by Law, be consolidated into and continued in Sterling Savings Bank,
and Sterling Savings Bank shall be deemed

42

--------------------------------------------------------------------------------


to be a continuation in entity and identity of Empire Bank. All rights,
franchises and interests of Empire Bank in and to any type of property and
choses in action shall be transferred to and vested in Sterling Savings Bank by
virtue of such Consolidation without any deed or other transfer. Sterling
Savings Bank, without any order or other action on the part of any court or
otherwise, shall hold and enjoy all rights of property, franchises and interest,
including appointments, designations and nominations, and all other rights and
interests as trustee, executor, administrator, transfer agent or registrar of
stocks and bonds, guardian of estates, assignee, receiver and in every other
fiduciary capacity, in the same manner and to the same extent as such rights,
franchises, and interests were held or enjoyed by Empire Bank as of the
Effective Date.

        5.    LIABILITIES OF CONTINUING INSTITUTION.    

        On the Effective Date of the Consolidation, Sterling Savings Bank shall
be liable for all liabilities of Empire Bank. All deposits, debts, liabilities,
obligations and contracts of Empire Bank, matured or unmatured, whether accrued,
absolute, contingent or otherwise, and whether or not reflected or reversed
against on balance sheets, books of account, or records of Empire Bank shall be
those of Sterling Savings Bank and shall not be released or impaired by the
Consolidation. All rights of creditors and other obligees and all liens on
property of Sterling Savings Bank shall be preserved unimpaired subsequent to
the Consolidation.

        6.    EFFECTIVE DATE.    

        The Consolidation shall become effective ("Effective Date") immediately
following the Effective Time of the Merger, as contemplated in the Agreement.
Closing shall take place on or prior to the Effective Date following the receipt
of all necessary regulatory and governmental approvals and consents and the
expiration of all statutory waiting periods in respect thereof and the
satisfaction or waiver of the conditions to the consummation of the
Consolidation specified in the Agreement.

        7.    CANCELLATION OF STOCK.    

        On the Effective Date, all of the outstanding shares of capital stock of
Empire Bank, all of which shares shall be owned by Sterling, shall be canceled
and shall not be deemed to be authorized, issued or outstanding for any purpose,
and no cash, property, rights or securities shall be delivered with respect to
said shares.

        8.    CONDITIONS PRECEDENT.    

        The respective obligations of each party under this Plan shall be
subject to and contingent upon the satisfaction, or waiver by the party
permitted to do so, of the following:

(A)All conditions set forth in the Agreement;

(B)Approval of this Plan by the requisite percentage of shareholders and/or
directors of Sterling Savings Bank and Empire Bank; and

(C)Consummation of the Merger as contemplated in the Agreement.

        9.    TERMINATION.    

        This Plan shall be terminated upon the termination of the Agreement in
accordance with Article VIII thereof; provided, that any such termination of
this Plan shall not relieve any party hereto from liability on account of a
breach of such party of any of the terms hereof or thereof.

        10.    AMENDMENTS.    

        To the extent permitted by Law, this Plan may be amended by a subsequent
writing signed by all of the parties hereto upon the approval of the Board of
Directors of each of the parties.

43

--------------------------------------------------------------------------------


        11.    SUCCESSORS.    

        This Plan shall be binding on the successors of Empire Bank.

        IN WITNESS WHEREOF, Sterling Savings Bank and Empire Bank have caused
this Plan to be executed by their duly authorized officers as of the date first
above written.

 
   
   

 
 
 
 
      STERLING SAVINGS BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
 
 
      EMPIRE BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

44

--------------------------------------------------------------------------------




EXHIBIT B
EMPIRE FEDERAL BANCORP, INC.
DISCLOSURE SCHEDULE


        This Disclosure Schedule is provided by Empire Federal Bancorp, Inc. as
contemplated by the Agreement and Plan of Merger dated as of September 19, 2002
(the "Agreement") by and between Sterling Financial Corporation and Empire
Federal Bancorp, Inc. Capitalized terms used in this Disclosure Schedule unless
otherwise defined herein, are accorded the meaning given such terms in the
Agreement. Matters disclosed on this Schedule under a caption or heading are
disclosed for all purposes and sections of the Agreement. Captions or headings
on this Disclosure Schedule are provided for convenience only and are not
intended to limit matters disclosed.

Section 3.1(a)

Copies of Certificate of Incorporation and Bylaws of Empire, attached.

Section 3.1(b)

Copies of Empire Bank Charter and Bylaws, attached.

Articles of Incorporation and Bylaws of Dime, attached.

Section 3.2(a)

Summary information attached.

Section 3.3(c)

The Institution Merger or the Merger may constitute a default under the
Agreement between FISERV Solutions, Inc. and Empire Bank dated November 1, 1998
absent the consent of FISERV.

The Institution Merger or the Merger may constitute a default under the
agreement dated January 10, 2002 between FISERV Solutions, Inc. d/b/a ImageSoft
Technologies and Empire Bank.

The Institution Merger or the Merger may constitute a default under the
agreement dated December 29, 1999 between Empire Bank and INTERLINQ Software
Corporation.

The Institution Merger or the Merger may constitute a default under the Item
Processing Services Agreement between Empire Bank and Bankers Resource
Center, Inc. dated March 1, 2000.

The Institution Merger or the Merger may constitute a default under the Cashcard
Network Membership Agreement between Empire Bank and Community Bankers of
Montana, Inc.

The Institution Merger or the Merger may constitute a default under the
Servicing Agreements (One to Four Family Mortgage Program and Participation
Loans) each dated as of February 3, 2000 between Empire Bank and the Montana
Board of Investments.

The Institution Merger or the Merger may constitute a default under the Loan
Purchase Agreement between Empire Bank and Countrywide Home Loans, Inc. dated as
of January 4, 2000.

The Institution Merger or the Merger may constitute a default under the
Correspondent Loan Purchase and Sale Agreement between Empire Bank and Fleet
Mortgage Corp. dated as of April 15, 1999.

Section 3.4

The consent of FISERV Solutions, Inc. under the Agreement between FISERV
Solutions, Inc. and Empire Bank dated November 1, 1998 is required.

The consent of FISERV Solutions, Inc. d/b/a ImageSoft Technologies under the
Agreement dated January 10, 2002 with Empire Bank is required.

45

--------------------------------------------------------------------------------

The consent of INTERLINQ Software Corporation under the Initial Purchase
MortgageWare TC between Empire Bank and INTERLINQ Software Corporation is
required.

The consent of Community Bankers of Montana, Inc. under the Cashcard Network
Membership Agreement between Empire Bank and Community Bankers of Montana is
required.

The consent of the Montana Board of Investments under the Servicing Agreements
(One to Four Family Mortgage Program and Participation Loans), each dated as of
February 3, 2000, between Empire Bank and the Montana Board of Investments is
required.

The consent of Countrywide Home Loans, Inc. under the Loan Purchase Agreement
between Empire Bank and Countrywide Home Loans, Inc. dated as of January 4, 2000
is required.

The consent of Fleet Mortgage Corp. under the Correspondent Loan Purchase and
Sale Agreement between Empire Bank and Fleet Mortgage Corp. dated as of
April 15, 1999 is required.

Section 3.5(a)

Attached.

Section 3.5(b)

Montana Department of Revenue, audit, November 15, 2001, which will not result
in a Material Adverse Effect.

Department of Labor, audit, Employee Stock Ownership Plan, November, 1999, which
will not result in a Material Adverse Effect.

Section 3.6

None.

Section 3.7

Copy of D. A. Davidson & Co. letter agreement dated May 6, 2002, attached.

Section 3.8

None.

Section 3.9

Empire Bank intends to institute and pursue collection proceedings in the
ordinary course of business, including, without limitation, with respect to the
Broadbent/Baxter Hotel credit. Such proceedings may result in counterclaims or
adversary proceedings or similar claims or proceedings against Empire or
Subsidiaries.

Section 3.10(a)

None.

Section 3.11(a)

1.Empire Bank Employee Stock Ownership Plan

2.Financial Institutions Retirement

3.Financial Institutions Thrift Plan

4.State Bankers Association Group Benefits Plan

5.Empire Bank Long Term Disability Plan

46

--------------------------------------------------------------------------------

6.Life and Disability Income Insurance (Safeco)

7.Voluntary welfare plans for Dime employees only:

a.Group LTD (United States Life Insurance Company).

b.Dental (Medical Life Insurance Company).

c.Mountain Vision Plan.

d.Group Medical (BlueCross BlueShield of Montana).



8.Deferred Compensation Plans:

a.Beverly Harris Mony Life Insurance Plan terminated December 2001.

b.Ernest Sandberg Mony Life Insurance Plan terminated January 1999.

Empire has no further liability with respect to the Plans in this Subsection 8.

Section 3.11(b)

The following Plans and related documents are not in the possession of Empire
and have not been delivered:

Dime Group Medical Plan;

Actuarial report from Retirement Fund;

Service contracts for some plans, such as Pentegra trust documents (2 plans),
and State Bankers Association administrative services contract;

        There are no plan documents or summary plan descriptions available for
the Life and Disability Income Insurance Plan, or the Voluntary Dime plans.

Section 3.11(c)

(i)Operated in compliance with Laws:

a)Employees of Dime have been allowed to participate in the ESOP. Eligibility
provisions are narrow (in sections 2.15 and 3.1) to cover only employees of the
"Company," which is defined to mean Empire Bank, which will not result in a
Material Adverse Effect.

b)Dime employees have been allowed to participate in the Retirement Fund and the
Thrift Plan even though the only eligible employer in those plans is Empire
Bank, which will not result in a Material Adverse Effect.

c)Retiree health may be part of the terms of the Empire Group Health Plan but
not have been offered to retirees, which will not result in a Material Adverse
Effect.

d)Coverage under the Empire Group Health Plan has been offered to an individual
who is not an employee of Empire Bank.

e)The continuation coverage provisions of COBRA have not been adhered to with
respect to the Voluntary Dime Plans.

f)As noted in 3.11(b), above, Empire does not maintain or have possession of
certain plan documents and summary plan descriptions, which will not result in a
Material Adverse Effect.



(ii)Qualification

No disclosure necessary.

47

--------------------------------------------------------------------------------

(iii)Full funding of defined benefit plans

No disclosure necessary.

(iv)Benefits to current or former employees after termination of service

The Empire Group Health Plan and SPD states that benefits are provided to
retirees between ages 55 and 65, who completed 10 consecutive years of service
immediately prior to retirement.

(v)Right to amend, terminate and modify retiree benefits

Empire does not have the right to terminate and modify retiree benefits but the
liability will not have a Material Adverse Effect.

(vi)Material liability under defined benefit plans

No disclosure necessary.

(vii)Material withdrawal liability with respect to multiemployer pension plan

If Empire were to withdraw from participation in the Retirement Fund, an
additional contribution may be required. Whether any such contribution would be
required, and the amount of such contribution, cannot be determined until after
the withdrawal date. However, June estimates indicate that Empire would have an
estimated Future Employer Contribution Offset of approximately $300,000 if
Empire were to withdraw as of October 1, 2002. Any withdrawal liability or
underfunding will not have a Material Adverse Effect on Empire. Any withdrawal
fee will not exceed $10,000.

(viii)Contributions paid and accrued according to GAAP

No disclosure necessary.

(ix)Breach of fiduciary duty, prohibited transaction, disqualified benefit under
welfare benefit fund

No disclosure necessary.

(x)Pending claims

No disclosure necessary.

(xi)Deductibility of contributions under 162(a)(1) and 404; excessive employee
remuneration under 162(m); parachute payments under 280G; limited stock
appreciation rights.

(xii)Payments on a change in control under the Employment Agreements with
William Ruegamer, Kenneth Cochran and Cathy Hanser may not be deductible or
otherwise may implicate the referenced Code Sections or be considered a
"parachute payment" under Code Section 280G.

(xiii)Accumulated funding deficiency, unfunded current liability

No disclosure necessary.

(xiv)Reportable events

No disclosure necessary.

(xv)Filing of returns, forms, documents and reports

No disclosure necessary.

Section 3.12

48

--------------------------------------------------------------------------------

Employment Agreement, Kenneth P. Cochran dated October 29, 1999, extended
January 23, 2001.

Employment Agreement, William H. Ruegamer dated January 6, 1999, extended
July 24, 2001.

Employment Agreement, Cathy Hanser dated October 29, 1999, extended January 23,
2001.

1997 Empire Stock Option Plan.

Management Recognition and Development Plan.

        Certain of the foregoing agreements and plans contain provisions
requiring vesting of certain rights or benefits or payment of certain
compensation upon a change of control. Reference is made to those documents for
further information.

Section 3.12(a)

Copies of all employment, consulting and deferred compensation agreements:

EFSB—Fiserve Solutions, Inc., November 1, 1998;

EFSB—Fiserve Solutions, Inc. d/b/a Image Soft Technologies, 1/10/02;

Empire Bank—SAE Armored Services Agreement, February 1, 2002 w/ Rider;

Empire Bank—SAE Courier Contract, February 1, 2002 w/ Rider;

EFSB—Mortgage Ware TC, December 27, 1999;

Empire Bank—Bankers Resource Center, Inc., March 1, 2000;

EFSB—Community Bankers of Montana, Inc., April 14, 2000;

EFSB—State Board of Investments Servicing Agreement, February 3, 2000;

EFSB—USDA Rural Housing and Community Development Service, 11/22/95;

EFSB—Country Wide Home Loans, Inc., January 1, 2000;

EFSB—Fleet Mortgage Corp., April 15, 1999;

Empire Bank MT Dept. of Commerce Mortgage Program 2002 Series;

Concentrix, December 1999;

Interfirst Mortgage, April 2002;

Unwritten retainer arrangement with attorney Swindlehurst which is terminable at
will;

Unwritten contract for loan underwriting services with Patty Schmidt which is
terminable at will.

Benefit increases, vesting, acceleration and similar matters set forth in
Section 3.12(a)(v) may occur as required by Code Section 411(d)(3), upon
termination of or withdrawal from any of the Plans, or may occur as provided by
the terms of the Employment Agreements, the 1997 Empire Stock Option Plan, or
the Management Recognition and Development Plan.

1.Empire Bank Employee Stock Ownership Plan

2.Financial Institutions Retirement Fund (multi-employer defined benefit plan)

3.Financial Institutions Thrift Plan

4.State Bankers Association Group Benefits Plan

5.Empire Bank Long Term Disability Plan

49

--------------------------------------------------------------------------------

6.Voluntary welfare plans for Dime employees only:

a.Life and Disability Income (Safeco).

b.Group LTD (United States Life Insurance Company).

c.Dental (Medical Life Insurance Company).

d.Mountain Vision Plan.

e.Group Medical (BlueCross BlueShield of Montana).

Section 3.16

Schedule attached.

Section 3.17

Livingston Office
123 S. Main Street
Livingston, MT 59047


Bozeman Office
5 W. Mendenhall
Bozeman, MT


Big Timber Office
101 McLeod Street
Big Timber, MT


Billings Office
455 S. 24th Street West
Billings, MT


Missoula Office
1510 S. Reserve
Missoula, MT


Dime Insurance
Big Timber
109 McLeod Street
Big Timber, MT


Parking Lot behind Empire in Livingston; we rent spaces to individuals in the
community.

Old Jail in Livingston
110 S. B Street


Leased to:
        Dr. Venable
        State Farm Insurance


Vehicles:

        2000 Ford Explorer
        2000 Buick
        1995 Cirrus


50

--------------------------------------------------------------------------------




The real properties are subject to encumbrances of record including those
identified on the following policies of title insurance:

Missoula—Fidelity National Title Insurance; $650,000; Policy No. 1312-201278;
August 9, 2001;

Billings—First American Title Company; $700,000; Policy No. J1055920; July 26,
1999;

Livingston—First American Title Company; $750,000; Policy No. J697769; July 11,
1997;

Bozeman—The Title Insurance Company; $100,000; Policy No. M19-4632; November 3,
1969;

Big Timber—Pioneer National Title Insurance; $55,000; Policy No. OM-002523;
June 26, 1981;

Livingston—First Montana Title Insurance Company; $56,000; Policy No. A
5053-32742; January 24, 1997.

The real properties are subject to limitations or use or development under Law.

Section 3.18

Schedule attached in addition to policies maintained in connection with the
Plans.

Section 3.20(b)

Loans sold by Empire or Subsidiaries under the following agreements are subject
to recourse or repurchase on the terms specified in the following contracts:

Countrywide Agreement Dated 1-4-2000;

Washington Mutual (Formerly Fleet Mortgage) Agreement Dated 4-15-99;

State of Montana Board of Investments Agreement Dated 2-3-00;

Interfirst Wholesale Mortgage Lending Agreement Dated 4-23-02.

Section 3.20(c)

None.

Section 3.24

        Certain artwork located at the Livingston main banking office are owned
by Director Bev Harris or related persons. Displayed under an oral agreement
between Empire Bank and Director Harris.

51

--------------------------------------------------------------------------------




EXHIBIT C(1)
CERTIFICATE OF MERGER
OF
EMPIRE FEDERAL BANCORP, INC.
INTO
STERLING FINANCIAL CORPORATION
(Under Section 252 of the General
Corporation Law of the State of Delaware)


        Sterling Financial Corporation hereby certifies that:

        (1)  The name and state of incorporation of each of the constituent
corporations are:

(a)Empire Federal Bancorp, Inc., a Delaware corporation ("Empire"), and

(b)Sterling Financial Corporation, a Washington corporation ("Sterling").

        (2)  An agreement of merger has been approved, adopted, certified,
executed and acknowledged by Empire and by Sterling, in accordance with the
provisions of subsection (c) of Section 252 of the General Corporation Law of
the State of Delaware.

        (3)  The name of the surviving corporation is Sterling Financial
Corporation.

        (4)  The Articles of Incorporation of Sterling shall be the Articles of
Incorporation of the surviving corporation.

        (5)  The surviving corporation is a corporation of the State of
Washington,

        (6)  The executed agreement of merger is on file at the office of
Sterling at 111 N. Wall, Spokane, Washington 99201.

        (7)  A copy of the agreement of merger will be furnished by Sterling, on
request and without cost, to any stockholder of Empire or Sterling.

        (8)  Sterling agrees that it may be served with process in the State of
Delaware in any proceeding for enforcement of any obligation of Empire, as well
as for enforcement of any obligation of Sterling arising from the merger,
including any suit or other proceeding to enforce the right of any stockholders
as determined in appraisal proceedings pursuant to § 262 of the Delaware General
Corporation Law, and shall irrevocably appoint the Secretary of State as its
agent to accept service of process in any such suit or other proceedings, a copy
of which shall be mailed to 111 N. Wall Spokane, Washington 99201.

        (9)  This Certificate of Merger shall not become effective
until            , Pacific time, on September, 2002.

52

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, Sterling has caused this Certificate of Merger to be
signed by              , its Chief Executive Officer, and attested
by              , its Secretary, on the     day of September, 2002.

    STERLING FINANCIAL CORPORATION
 
 
By:



--------------------------------------------------------------------------------


 
 
Title:



--------------------------------------------------------------------------------


 
 
 
  ATTEST:  
By:
 



--------------------------------------------------------------------------------

Secretary
 

53

--------------------------------------------------------------------------------


EXHIBIT C(2)
ARTICLES OF MERGER
of
STERLING FINANCIAL CORPORATION
(A Washington corporation)


        The undersigned corporation, in accordance with Chapter 23B.11 of the
Revised Code of Washington, hereby submits the following Articles of Merger for
filing for the purpose of merging Empire Federal Bancorp, Inc., a Delaware
corporation, into Sterling Financial Corporation, a Washington corporation.


I.


        The plan of merger is attached hereto as exhibit "A" and incorporated by
reference.


II.


        Approval of the plan of merger by the shareholders of Sterling Financial
Corporation was not required. Approval of the plan of merger by the shareholders
of Empire Federal Bancorp, Inc. was obtained in accordance with applicable
Washington and Delaware law.

DATED: September     , 2002.      
 
 
 
      STERLING FINANCIAL CORPORATION
 
 
 
 
 
 
By:



--------------------------------------------------------------------------------


 
 
Title:



--------------------------------------------------------------------------------

54

--------------------------------------------------------------------------------


EXHIBIT D
[FORM OF AGREEMENT OF EMPIRE AFFILIATES]


            , 2002

EMPIRE FEDERAL BANCORP, INC.
123 South Main Street
Livingston, Montana 59047
Attn: William H. Ruegamer
President & Chief Executive Officer

STERLING FINANCIAL CORPORATION
N. 111 Wall Street
Spokane, WA 99201
Attn: Daniel G. Byrne
Senior Vice President-Finance

Ladies and Gentlemen:

        I have been advised that I may be deemed to be, but do not admit that I
am, an "affiliate" of Empire Federal Bancorp, Inc., a Delaware corporation
("Empire"), as that term is defined in Rule 145 promulgated by the Securities
and Exchange Commission (the "SEC") under the Securities Act of 1933, as amended
(the "Securities Act"), and/or SEC Accounting Series Releases 130 and 135. I
understand that pursuant to the terms of the Agreement and Plan of Merger, dated
as of September    , 2002 (the "Merger Agreement"), by and between Empire and
Sterling Financial Corporation, a Washington corporation ("Sterling"), Empire
plans to merge with and into Sterling (the "Merger").

        I further understand that as a result of the Merger, I may receive
shares of common stock, par value $1.00 per share, of Sterling ("Sterling
Stock") in exchange for shares of common stock, par value $.01 per share, of
Empire ("Empire Stock").

        I have carefully read this letter and reviewed the Merger Agreement and
discussed the requirements and other applicable limitations upon my ability to
sell, transfer, or otherwise dispose of Sterling Stock and Empire Stock, to the
extent I felt necessary, with my counsel or counsel for Empire.

        I represent, warrant and covenant with and to Sterling that in the event
I receive any Sterling Stock as a result of the Merger:

        1.    I shall not make any sale, transfer, or other disposition of such
Sterling Stock unless (i) such sale, transfer or other disposition has been
registered under the Securities Act, (ii) such sale, transfer or other
disposition is made in conformity with the provisions of Rule 145 under the
Securities Act (as such rule may be amended from time to time), or (iii) in the
opinion of counsel in form and substance reasonably satisfactory to Sterling,
such sale, transfer or other disposition will not violate or is otherwise exempt
from registration under the Securities Act.

        2.    I understand that Sterling is under no obligation to register the
sale, transfer or other disposition of shares of Sterling Stock held by me or on
my behalf under the Securities Act or to take any other action necessary in
order to make compliance with an exemption from such registration available.

        3.    I understand that stop transfer instructions will be given to
Sterling's transfer agent with respect to shares of Sterling Stock issued to me
as a result of the Merger and that there will be placed on the certificates for
such shares, or any substitutions therefor, a legend stating in substance:

The shares represented by this certificate were issued in a transaction to which
Rule 145 promulgated under the Securities Act of 1933 applies. The shares
represented by this certificate may be transferred only in accordance with the
terms

55

--------------------------------------------------------------------------------

of a letter agreement, dated September    , 2002, between the registered holder
hereof and Sterling Financial Corporation, a copy of which agreement is on file
at the principal offices of Sterling Financial Corporation.

        4.    I understand that, unless a transfer by me of the Sterling Stock
issued to me as a result of the Merger has been registered under the Securities
Act or such transfer is made in conformity with the provisions of Rule 145(d)
under the Securities Act, Sterling reserves the right, in its sole discretion,
to place the following legend on the certificates issued to my transferee:

The shares represented by this certificate have not been registered under the
Securities Act of 1933 and were acquired from a person who received such shares
in a transaction to which Rule 145 under the Securities Act of 1933 applies. The
shares have been acquired by the holder not with a view to, or for resale in
connection with, any distribution thereof within the meaning of the Securities
Act of 1933 and may not be offered, sold, pledged or otherwise transferred
except in accordance with an exemption from the registration requirements of the
Securities Act of 1933.

        It is understood and agreed that the legends set forth in paragraphs
(3) and (4) above shall be removed by delivery of substitute certificates
without such legends if I shall have delivered to Sterling (i) an opinion of
counsel in form and substance reasonably satisfactory to Sterling, to the effect
that such legend is not required for purposes of the Act, or (ii) evidence or
representations satisfactory to Sterling that the Sterling Stock represented by
such certificates is being or has been sold in conformity with the provisions of
Rule 145(d).

        I further represent, warrant and covenant with and to Sterling that I
will not sell, transfer or otherwise dispose of, or reduce my risk relative to,
any shares of Empire Stock or Sterling Stock (whether or not acquired by me in
the Merger) during the period commencing 30 days prior to effective date of the
Merger and ending at such time as Sterling notifies me that results covering at
least 30 days of combined operations of Empire and Sterling after the Merger
have been published by Sterling. I understand that Sterling is not obligated to
publish such combined financial results except in accordance with its normal
financial reporting practice.

56

--------------------------------------------------------------------------------


        I further understand and agree that this letter agreement shall apply to
all shares of Empire Stock and Sterling Stock that I am deemed to beneficially
own pursuant to applicable federal securities law.

    Very truly yours,
 
 
By



--------------------------------------------------------------------------------

Name:

      Accepted this            day of September, 2002         EMPIRE FEDERAL
BANCORP, INC.              
By:



--------------------------------------------------------------------------------


 
Title:



--------------------------------------------------------------------------------


 
STERLING FINANCIAL CORPORATION
 
By:



--------------------------------------------------------------------------------


 
Title:



--------------------------------------------------------------------------------


 

57

--------------------------------------------------------------------------------




EXHIBIT E
STOCKHOLDERS AGREEMENT


        This Stockholders Agreement (the "Stockholders Agreement"), dated as of
September    , 2002, is made by each of the Persons listed on the signature
pages attached hereto (individually, a "Stockholder", and collectively the
"Stockholders"), and Sterling Financial Corporation ("Sterling").


RECITALS


        A.    Sterling and Empire Federal Bancorp, Inc., a Delaware corporation
("Empire") have entered into an Agreement and Plan of Merger as of
September    , 2002 (the "Merger Agreement"). The Merger Agreement is hereby
incorporated by reference herein. All capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Merger
Agreement.

        B.    Each Stockholder owns shares of Empire Common Stock and/or
Options.

        C.    In connection with the Merger Agreement, in furtherance of its
purposes and as an inducement to Sterling to enter into the Merger Agreement,
the Stockholders desire to enter into and perform the obligations under this
Stockholders Agreement.

        NOW, THEREFORE, in consideration of the foregoing and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    REPRESENTATIONS AND WARRANTIES.    

        Each Stockholder hereby represents and warrants that from the date
hereof until the termination of this Stockholders Agreement pursuant to
Section 7 hereof;

        (a)  Such Stockholder will

          (i)  vote and direct the record holder, if any, to vote in favor of
the Merger all shares of Empire Common Stock beneficially owned by such
Stockholder at any meeting of Empire called to consider and vote on the Merger;
and

        (ii)  will vote and direct the record holder, if any, to vote against
and not consent to any Acquisition Transaction or any action to nullify or
prevent the Merger at any meeting of Stockholders of Empire called to consider
and vote on any Acquisition Transaction or any such action.

        (b)  Such Stockholder will not transfer or encumber shares (or the
voting power thereof) of Empire Common Stock without the prior written consent
of Sterling and except in accordance with the terms and conditions of this
Stockholders Agreement. Sterling may require, as a condition of any such
transfer, that the transferee agree in writing to be bound by the provisions of
this Stockholders Agreement.

        2.    DEFINITIONS.    

        For purposes of this Stockholders Agreement, the following terms shall
have the following meanings:

        (a)  AFFILIATE. "Affiliate" shall have the meaning ascribed to it in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act, as in
effect on the date hereof.

        (b)  BENEFICIAL OWNER. A Person shall be deemed a "Beneficial Owner" of
or to have "Beneficially Owned" any voting securities (1) in accordance with the
term "beneficial ownership" as defined in Rule 13-d-3 under the Exchange Act, as
in effect on the date hereof, and (2) shall also include voting securities which
such Person or any Affiliate of such Person has the right to

58

--------------------------------------------------------------------------------




acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to any agreement, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrant or options, or
otherwise.

        (c)  PERSON. A "person" shall mean any individual, firm, corporation,
partnership or other entity.

        3.    SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.    

        All representations, warranties and covenants contained herein shall
survive the execution of this Stockholders Agreement and the consummation of the
transactions contemplated hereby.

        4.    SUCCESSORS AND ASSIGNS.    

        This Stockholders Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective heirs, personal
representatives, successors, assigns and Affiliates, but shall not be assignable
by any Stockholder without the prior written consent of Sterling.

        5.    AMENDMENT    

        This Stockholders Agreement may not be amended except by an instrument
in writing duly signed on behalf of each of the parties hereto.

        6.    GOVERNING LAW.    

        This Stockholders Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Washington, without giving
effect to the principles of conflict of laws thereof. No provision of this
Stockholders Agreement shall be construed to require Sterling, Empire or any of
their respective Subsidiaries or affiliates or any Stockholder to take any
action that would violate any applicable Laws.

        7.    TERMINATION.    

        This Stockholders Agreement shall be terminated and of no further force
and effect if the Merger is terminated in accordance with its terms, provided
however that no Stockholder shall be relieved or released from any liability or
damages arising out of a willful breach of this Stockholders Agreement.

        8.    ENTIRE AGREEMENT.    

        This Stockholders Agreement constitutes the entire agreement and
supersedes all other and prior agreements and understandings, both written and
oral, among the parties hereto other than the Stockholders Agreement and the
agreements referred to therein.

        9.    EXPENSES.    

        Each party hereto shall pay its own expenses incident to preparing for,
entering into and carrying out this Stockholders Agreement and the consummation
of the transactions contemplated hereby.

        10.    ENFORCEMENT OF AGREEMENT    

        The parties hereto agree that irreparable damage would occur in the
event that the provisions of this Stockholders Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties shall be entitled to an Injunction or Injunctions to
prevent breaches of this Stockholders Agreement and to enforce specifically the
terms and provisions thereof as provided in Section 8 hereof, this being in
addition to any other remedy to which they are entitled at law or in equity.

59

--------------------------------------------------------------------------------


        11.    SEVERABILITY    

        Any term or provision of this Stockholders Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Stockholders
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Stockholders Agreement in any other jurisdiction. If any
provision of this Stockholders Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

        12.    COUNTERPARTS.    

        This Stockholders Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have caused this Stockholders
Agreement to be executed as of the date first written above.

    STERLING FINANCIAL CORPORATION
 
 
By:



--------------------------------------------------------------------------------


 
 
Title:



--------------------------------------------------------------------------------


 
 
EMPIRE STOCKHOLDERS:
 
 


--------------------------------------------------------------------------------

WILLIAM H. RUEGAMER, Individually and as Joint Tenant
 
 


--------------------------------------------------------------------------------

BEVERLY D. HARRIS, Individually and as Joint Tenant
 
 


--------------------------------------------------------------------------------

KENNETH P. COCHRAN, Individually and as Joint Tenant
 
 


--------------------------------------------------------------------------------

EDWIN H. DOIG, Individually and as Joint Tenant

60

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

WALTER R. SALES, Individually and as Joint Tenant
 
 


--------------------------------------------------------------------------------

BURTON "TONY" WASTCOAT, Individually and as Joint Tenant
 
 


--------------------------------------------------------------------------------

LEWIS P. ZIMMER, Individually and as Joint Tenant

61

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT AND PLAN OF MERGER BY AND BETWEEN STERLING FINANCIAL CORPORATION AND
EMPIRE FEDERAL BANCORP, INC.
AGREEMENT AND PLAN OF MERGER BY AND BETWEEN STERLING FINANCIAL CORPORATION AND
EMPIRE FEDERAL BANCORP, INC. TABLE OF CONTENTS
AGREEMENT AND PLAN OF MERGER
ARTICLE I THE MERGER
ARTICLE II EXCHANGE OF SHARES
ARTICLE III REPRESENTATIONS AND WARRANTIES OF EMPIRE
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF STERLING
ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS
ARTICLE VI ADDITIONAL AGREEMENTS
ARTICLE VII CONDITIONS PRECEDENT
ARTICLE VIII TERMINATION AND AMENDMENT
ARTICLE IX GENERAL PROVISIONS
EXHIBIT A INSTITUTION MERGER AGREEMENT BETWEEN STERLING SAVINGS BANK AND EMPIRE
BANK
EXHIBIT B EMPIRE FEDERAL BANCORP, INC. DISCLOSURE SCHEDULE
EXHIBIT C(1) CERTIFICATE OF MERGER OF EMPIRE FEDERAL BANCORP, INC. INTO STERLING
FINANCIAL CORPORATION (Under Section 252 of the General Corporation Law of the
State of Delaware)
EXHIBIT C(2) ARTICLES OF MERGER of STERLING FINANCIAL CORPORATION (A Washington
corporation)
I.
II.
EXHIBIT D [FORM OF AGREEMENT OF EMPIRE AFFILIATES]
EXHIBIT E STOCKHOLDERS AGREEMENT
RECITALS
